EXHIBIT 10.2

Execution Copy

 

 

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of June 23, 2017

by and among

BROADSTONE NET LEASE, LLC,

                                                            as Borrower,

BROADSTONE NET LEASE, INC.

                                                        as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6.,

                                                          as Lenders,

and

SUNTRUST BANK,

                                                                  
               as Administrative Agent

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

J.P. MORGAN SECURITIES LLC

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

                                                                  
             as joint Lead Arrangers,

JPMORGAN CHASE BANK, N.A.,

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

                                                                  
               as co-Syndication Agents

and

CAPITAL ONE, NATIONAL ASSOCIATION,

KEYBANK NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

                                                                  
                  as co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1  

Section 1.1. Definitions

     1  

Section 1.2. General; References to Eastern Time

     25  

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

     26  

Article II. Credit Facility

     26  

Section 2.1. [Intentionally Omitted]

     26  

Section 2.2. Term Loans

     26  

Section 2.3. Non-Pro Rata Payment and Departing Lender

     26  

Section 2.4. [Intentionally Omitted]

     27  

Section 2.5. Rates and Payment of Interest on Loans

     27  

Section 2.6. Number of Interest Periods

     28  

Section 2.7. Repayment of Loans

     28  

Section 2.8. Prepayments

     28  

Section 2.9. Continuation

     28  

Section 2.10. Conversion

     28  

Section 2.11. Notes

     29  

Section 2.12. [Intentionally Omitted]

     29  

Section 2.13. Extension of Termination Date

     29  

Section 2.14. [Intentionally Omitted]

     30  

Section 2.15. Additional Loans

     30  

Article III. Payments, Fees and Other General Provisions

     31  

Section 3.1. Payments

     31  

Section 3.2. Pro Rata Treatment

     31  

Section 3.3. Sharing of Payments, Etc.

     32  

Section 3.4. Several Obligations

     32  

Section 3.5. Fees

     32  

Section 3.6. Computations

     33  

Section 3.7. Usury

     33  

Section 3.8. [Intentionally Omitted]

     33  

Section 3.9. Defaulting Lenders

     33  

Section 3.10. Taxes; Foreign Lenders

     34  

Article IV. Intentionally Omitted

     38  

Article V. Yield Protection, Etc.

     38  

Section 5.1. Additional Costs; Capital Adequacy

     38  

Section 5.2. Suspension of LIBOR Loans

     40  

Section 5.3. Illegality

     40  

Section 5.4. Compensation

     40  

Section 5.5. Treatment of Affected Loans

     41  

Section 5.6. Affected Lenders

     41  

Section 5.7. Change of Lending Office

     42  

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

     42  

Article VI. Conditions Precedent

     42  

Section 6.1. Initial Conditions Precedent

     42  

Section 6.2. [Intentionally Omitted]

     44  

 

- i -



--------------------------------------------------------------------------------

Article VII. Representations and Warranties

     44  

Section 7.1. Representations and Warranties

     44  

Section 7.2. Survival of Representations and Warranties, Etc.

     51  

Article VIII. Affirmative Covenants

     51  

Section 8.1. Preservation of Existence and Similar Matters

     51  

Section 8.2. Compliance with Applicable Law

     51  

Section 8.3. Maintenance of Property

     51  

Section 8.4. Conduct of Business

     52  

Section 8.5. Insurance

     52  

Section 8.6. Payment of Taxes and Claims

     52  

Section 8.7. Books and Records; Inspections

     52  

Section 8.8. Use of Proceeds

     53  

Section 8.9. Environmental Matters

     53  

Section 8.10. Further Assurances

     54  

Section 8.11. Material Contracts

     54  

Section 8.12. Additional Guarantors

     54  

Section 8.13. REIT Status

     55  

Article IX. Information

     55  

Section 9.1. Quarterly Financial Statements

     55  

Section 9.2. Year-End Statements

     55  

Section 9.3. Compliance Certificate

     56  

Section 9.4. Other Information

     56  

Section 9.5. Electronic Delivery of Certain Information

     58  

Section 9.6. Public/Private Information

     59  

Section 9.7. USA Patriot Act Notice; Compliance

     59  

Article X. Negative Covenants

     59  

Section 10.1. Financial Covenants

     59  

Section 10.2. Negative Pledge

     61  

Section 10.3. Restrictions on Intercompany Transfers

     61  

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

     62  

Section 10.5. Plans

     62  

Section 10.6. Fiscal Year

     62  

Section 10.7. Modifications of Organizational Documents and Material Contracts

     62  

Section 10.8. Transactions with Affiliates

     63  

Section 10.9. Environmental Matters

     63  

Section 10.10. Derivatives Contracts

     63  

Article XI. Default

     63  

Section 11.1. Events of Default

     63  

Section 11.2. Remedies Upon Event of Default

     67  

Section 11.3. [Intentionally Omitted]

     68  

Section 11.4. Marshaling; Payments Set Aside

     68  

Section 11.5. Allocation of Proceeds

     68  

Section 11.6. [Intentionally Omitted]

     68  

Section 11.7. Performance by Administrative Agent; Rescission of Acceleration by
Requisite Lenders

     68  

Section 11.8. Rights Cumulative

     69  

 

- ii -



--------------------------------------------------------------------------------

Article XII. The Administrative Agent

     70  

Section 12.1. Appointment and Authorization

     70  

Section 12.2. SunTrust as Lender

     70  

Section 12.3. Approvals of Lenders

     71  

Section 12.4. Notice of Events of Default

     71  

Section 12.5. Administrative Agent’s Reliance

     71  

Section 12.6. Indemnification of Administrative Agent

     72  

Section 12.7. Lender Credit Decision, Etc.

     73  

Section 12.8. Successor Administrative Agent

     73  

Article XIII. Miscellaneous

     74  

Section 13.1. Notices

     74  

Section 13.2. Expenses

     75  

Section 13.3. Stamp, Intangible and Recording Taxes

     76  

Section 13.4. Setoff

     76  

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

     77  

Section 13.6. Successors and Assigns

     78  

Section 13.7. Amendments and Waivers

     82  

Section 13.8. Nonliability of Administrative Agent and Lenders

     83  

Section 13.9. Confidentiality

     83  

Section 13.10. Indemnification

     84  

Section 13.11. Termination; Survival

     86  

Section 13.12. Severability of Provisions

     86  

Section 13.13. GOVERNING LAW

     87  

Section 13.14. Counterparts

     87  

Section 13.15. Obligations with Respect to Loan Parties and Subsidiaries

     87  

Section 13.16. Independence of Covenants

     87  

Section 13.17. Limitation of Liability

     87  

Section 13.18. Entire Agreement

     87  

Section 13.19. Construction

     88  

Section 13.20. Headings

     88  

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     88  

Section 13.22. Effect on Existing Term Loan Agreement

     88  

 

SCHEDULE I

  

Term Loans

SCHEDULE 1.1.

  

List of Loan Parties

SCHEDULE 7.1.(b)

  

Ownership Structure

SCHEDULE 7.1.(f)

  

Properties

SCHEDULE 7.1.(g)

  

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

  

Material Contracts

SCHEDULE 7.1.(i)

  

Litigation

SCHEDULE 7.1.(r)

  

Affiliate Transactions

EXHIBIT A

  

Form of Assignment and Assumption Agreement

EXHIBIT B

  

Intentionally Omitted

EXHIBIT C

  

Form of Amended and Restated Guaranty

EXHIBIT D

  

Form of Notice of Continuation

EXHIBIT E

  

Form of Notice of Conversion

EXHIBIT F

  

Form of Term Note

EXHIBIT G

  

Form of Compliance Certificate

EXHIBIT H

  

Form of Tax Compliance Certificates

 

- iii -



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”) dated as of
June 23, 2017 by and among BROADSTONE NET LEASE, LLC, a limited liability
company formed under the laws of the State of New York (the “Borrower”),
BROADSTONE NET LEASE, INC., a corporation formed under the laws of the State of
Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.6. (the “Lenders”) and SUNTRUST BANK, as Administrative Agent
(together with its successors and assigns, the “Administrative Agent”), with
SUNTRUST ROBINSON HUMPHREY, INC., J.P. MORGAN SECURITIES LLC and MANUFACTURERS
AND TRADERS TRUST COMPANY, as joint Lead Arrangers (each a “Joint Lead
Arranger”), JPMORGAN CHASE BANK, N.A. and MANUFACTURERS AND TRADERS TRUST
COMPANY, as co-Syndication Agents, and CAPITAL ONE, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as
co-Documentation Agents.

WHEREAS, the Borrower, the Parent, the Lenders party hereto, the Departing
Lender (as defined below), the Administrative Agent and the other parties
thereto are party to that certain Term Loan Agreement dated as of November 6,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing Term Loan Agreement”), pursuant to which the Lenders made
available to the Borrower a term loan facility on the terms and conditions
contained therein;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders party hereto (a) amend and restate the Existing Term Loan Agreement in
its entirety as more fully set forth herein and (b) agree that the Departing
Lender shall cease to be a party to the Existing Credit Agreement, as evidenced
by its execution and delivery of its Departing Lender Signature Page; and

WHEREAS, the Administrative Agent and the Lenders have agreed, subject to
certain terms and conditions set forth herein, to amend and restate the Existing
Term Loan Agreement in its entirety.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto amend
and restate the Existing Term Loan Agreement in its entirety and agree as
follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1. (b).

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for such period, minus
(b) Reserves for Replacements in respect of Properties that are subject to a
Tenant Lease that is not a Triple Net Lease.

“Adjusted LIBOR” means, with respect to each Interest Period for a LIBOR Loan,
the rate per annum obtained by dividing (a) LIBOR for such Interest Period, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.



--------------------------------------------------------------------------------

“Administrative Agent” means SunTrust Bank or any successor Administrative Agent
appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margins are
determined based on Level IV. Any change in the Borrower’s Credit Rating which
would cause the Applicable Margins to be determined based on a different Level
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 9.4.(r) that the Borrower’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Borrower’s Credit Rating has changed. During any period that the Borrower
has received two Credit Ratings that are not equivalent, the Applicable Margins
shall be determined based on the Level corresponding to the higher of such
Credit Ratings (with Level I being the highest and Level V being the lowest).
During any period for which the Borrower has received a Credit Rating from only
one Rating Agency, then the Applicable Margins shall be determined based on such
Credit Rating. During any period that the Borrower has not received a Credit
Rating from either Rating Agency the Applicable Margins shall be determined
based on Level V. The provisions of this definition shall be subject to
Section 2.4.(c).

 

- 2 -



--------------------------------------------------------------------------------

Level

  

Borrower’s Credit

Rating (S&P/Moody’s)

  

Applicable Margin for

LIBOR Loans

   Applicable Margin for
Base Rate Loans

I

   A-/A3 or better    0.900%    0.000%

II

   BBB+/Baa1    0.950%    0.000%

III

   BBB/Baa2    1.100%    0.100%

IV

   BBB-/Baa3    1.400%    0.400%

V

   Lower than BBB-/Baa3    1.750%    0.750%

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
then stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D) of the Board of Governors of the Federal
Reserve System.

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect for such day and (c) Adjusted LIBOR on such day for an
Interest Period of one (1) month plus 1.00% (or, if such day is not a Business
Day, the immediately preceding Business Day). Any change in the Base Rate due to
a change in Federal Funds Rate or the Prime Rate shall be effective on the
effective date of such change in the Federal Funds Rate or the Prime Rate,
respectively.

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

- 3 -



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.4.(c).

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Atlanta, Georgia
are open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

“Capitalization Rate” means 7.50%.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Assets” means, at any time of determination, the total
assets of the Parent and its Subsidiaries (excluding (i) any assets that would
be classified as “intangible assets” under GAAP and (ii) depreciation and
amortization) on a consolidated basis as of the end of the most recent fiscal
quarter for which financial statements of the Parent are available, less all
write-ups subsequent to the Effective Date in the book value of any asset.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

- 4 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means the making of any Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within 2 Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund its Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

- 5 -



--------------------------------------------------------------------------------

“Departing Lender” means PNC Bank, National Association.

“Departing Lender Signature Page” means the signature page to this Agreement
signed by the Departing Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, or any Affiliate of any of them).

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Borrower, any Subsidiary
of the Borrower or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary
or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80.0%.

“Dollars” or “$” means the lawful currency of the United States of America.

“Double Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and insurance premiums
relating to such Property.

 

- 6 -



--------------------------------------------------------------------------------

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense and franchise tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; (v) equity in net income
(loss) of its Unconsolidated Affiliates; and (vi) non-cash expenses related to
mark to market exposure under Derivatives Contracts; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the contiguous United States of America, in
the District of Columbia or in the States of Hawaii or Alaska; (c) regardless of
whether such Property is owned by the Borrower or a Subsidiary of the Borrower,
the Borrower has the right directly, or indirectly through a Subsidiary of the
Borrower, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (d) no tenant of such Property is
(i) subject to any proceeding under Debtor Relief Laws or (ii) more than 60 days
past due on any rental obligation to the Borrower or any of its Subsidiaries in
respect of such Property; (e) all Tenant Leases in respect of such Property are
(i) Triple Net Leases or (ii) Double Net Leases with respect to Properties
developed as medical offices or other office spaces for which Double

 

- 7 -



--------------------------------------------------------------------------------

Net Leases are customary; (f) such Property is not a Development Property and
has been developed for (i) retail, industrial, healthcare or office use, or
(ii) other use permitted under Parent’s internally approved property selection
investment criteria; provided that Properties qualifying as an Eligible Property
pursuant to this clause (f)(ii) shall not exceed 10% of Total Unencumbered
Eligible Property Value; (g) neither such Property, nor if such Property is
owned by a Wholly Owned Subsidiary of the Borrower, any of the Borrower’s direct
or indirect ownership interest in such Wholly Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens (other than Permitted Liens described
under clauses (f) – (k) of the definition thereof) or (ii) any Negative Pledge
other than a Permitted Negative Pledge; and (h) such Property is free of all
structural defects, title defects, environmental conditions or other adverse
matters except for defects, conditions or matters which are not individually or
collectively material to the profitable operation of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer

 

- 8 -



--------------------------------------------------------------------------------

Plan or Plan unless such failure is cured within 30 days or the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1.(l)(i).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness that is Nonrecourse
Indebtedness of such Subsidiary and (b) that is prohibited from Guarantying the
Indebtedness of any other Person pursuant to (i) any document, instrument, or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to an
Applicable Law in effect on the date on which (i) such Recipient acquires such
interest in the Loan (other than pursuant to an assignment request by the
Borrower under Section 5.6.) or (ii) such Recipient (if such Recipient is a
Lender) changes its lending office, except in each case to the extent that,
pursuant to Section 3.10., amounts with respect to such Taxes were payable
either to such Recipient’s assignor immediately before such Recipient became a
party hereto or to such Recipient immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10.(g) and (d) any Taxes imposed under FATCA.

 

- 9 -



--------------------------------------------------------------------------------

“Existing Credit Agreements” means (i) that certain Credit Agreement dated as of
October 2, 2012, by and among the Borrower, the Parent, the lenders party
thereto, Manufacturers and Traders Trust Company, as administrative agent and
the other parties thereto, and (ii) that certain Term Loan Agreement, dated as
of May 24, 2013, by and among the Borrower, the Parent, the lenders party
thereto, Regions Bank, as administrative agent, and the other parties thereto.

“Existing Revolver” means that certain Revolving Credit and Term Loan Agreement
dated as of the date hereof, by and among the Borrower, the Parent, the lenders
party thereto, Manufacturers and Traders Trust Company, as administrative agent
and the other parties thereto.

“Existing Term Loan Agreement” has the meaning set forth in the recitals hereof.

“Extension Request” has the meaning given that term in Section 2.13.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or, if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

“Fee Letters” means the SunTrust Fee Letter, the JPMorgan Fee Letter and the M&T
Fee Letter.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letters, or under any other Loan Document.

“Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance of the Parent, the Borrower or such Subsidiary.

 

- 10 -



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to a Person and for a given period, the sum,
without duplication, of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all scheduled principal payments on Indebtedness made
by such Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including the Ownership Share of such dividends paid or accrued
by any Unconsolidated Affiliate of such Person) on any Preferred Equity during
such period.

“Foreign Lender” means any Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank, any supra-national bodies such as the European Union or the
European Central Bank, or any comparable authority) or any arbitrator with
authority to bind a party at law.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and shall in any event include the Parent.

 

- 11 -



--------------------------------------------------------------------------------

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1. or Section 8.12. and substantially in the form of
Exhibit C.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP
toxicity”, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person which would be included as a liability on the balance
sheet of such Person in accordance with GAAP in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and (i) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person

 

- 12 -



--------------------------------------------------------------------------------

(except for guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability) or (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s Ownership
Share of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Parent, the Borrower or any other Loan Party under any Loan Document and (b) to
the extent not otherwise described in the immediately preceding clause (a),
Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Information” has the meaning given that term in Section 13.9.

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a), such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, or, if approved by all applicable Lenders, twelve
months, as the Borrower may select in a Notice of Continuation or a Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) if any Interest Period would otherwise end
after the Term Loan Maturity Date, such Interest Period shall end on the Term
Loan Maturity Date; and (b) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

- 13 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Joint Lead Arranger” has the meaning set forth in the introductory paragraph
hereof and shall include each Joint Lead Arranger’s successors and permitted
assigns.

“JPMorgan Fee Letter” means that certain fee letter dated as of October 14,
2015, by and among the Borrower, the Parent and J.P. Morgan Securities LLC.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective permitted successors and permitted
assigns. For the avoidance of doubt, the term “Lender” excludes the Departing
Lender as provided in Section 2.3.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any Interest Period with respect to a LIBOR Loan, the rate
per annum equal to (a) the London interbank offered rate for deposits in U.S.
Dollars appearing on Reuters screen page LIBOR 01 (or on any successor or
substitute page of such service or any successor to such service, or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, with a
maturity comparable to such Interest Period or (b) if such rate is not available
as provided in clause (a) at any such time for any reason, then such rate shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
U. S. Dollars in an amount equal to the amount of such LIBOR Loan are offered by
major banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time), two Business Days prior to the first day
of such Interest Period; provided, in each case, that if the rate determined as
provided above would be less than zero, then such rate shall be deemed to be
zero for purposes of this Agreement if and only if the aggregate amount of the
outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness consisting of term loans bearing interest at a rate based on LIBOR
exceeded the total notional amount of all of Borrower’s Qualifying Swaps at any
time during such Interest Period.

 

- 14 -



--------------------------------------------------------------------------------

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any unauthorized filing or
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

“Loan” means a Term Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, the Fee Letters
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement.

“Loan Party” means each of the Borrower, the Parent and any other Guarantor.
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower as of the
Agreement Date.

“M&T Fee Letter” means that certain fee letter dated as of October 26, 2015, by
and among the Borrower, the Parent and Manufacturers and Traders Trust Company.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c) on or prior to the date on which all Loans are scheduled to be due and
payable in full.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or other transaction and whether in one or more related transactions) by the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds 10.0% of the Total Market Value of the Parent, the Borrower and its
other Subsidiaries determined under GAAP as of the last day of the most recently
ending fiscal quarter of the Borrower for which financial statements are
publicly available.

 

- 15 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of this Agreement, the Guaranty or any other material Loan
Document, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given such term in Section 11.1.(d).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds from rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses minus (c) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in an amount equal to the greater of the actual base
management fee or 3% of the gross revenues for such Property for such period.

 

- 16 -



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.7. and (b) has been approved
by the Requisite Lenders and, in the case of amendments that require the
approval of all or all affected Lenders of a particular Class, Requisite
Revolving Lenders or Requisite Term Loan Lenders of such Class, as the case may
be.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness and (b) if such Person is
a Single Asset Entity, any Indebtedness of such Person. For the avoidance of
doubt, the parties confirm that Indebtedness of a Subsidiary that constitutes
Nonrecourse Indebtedness shall not be considered to be Nonrecourse Indebtedness
to the extent such Indebtedness is Guaranteed by the Parent or another
Subsidiary of the Parent that is not an Excluded Subsidiary (except for any
Guarantee of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability).

“Note” means a Term Note.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) net rentable square footage of such Property
actually occupied by non-Affiliate tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of this definition, a
tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovations, repairs or other temporary reason.

“Off-Balance Sheet Obligation” means: (i) so long as the Parent is not a
reporting company with the SEC, the monetary obligation of the Parent, Borrower,
or any Subsidiary under (a) a so-called

 

- 17 -



--------------------------------------------------------------------------------

synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment); or (ii) so long as the Parent is a reporting
company with the SEC, liabilities and obligations of the Parent, the Borrower or
any Subsidiary in respect of “off-balance sheet arrangements” (as defined in
Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act) which
the Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials,

 

- 18 -



--------------------------------------------------------------------------------

supplies or rentals incurred in the ordinary course of business, which, in the
case of clauses (a)(i) and (a)(ii), are not at the time required to be paid or
discharged under Section 8.6.; (b) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) easements, zoning restrictions, rights of way and similar
encumbrances (and, with respect to leasehold interests (other than leasehold
interests in Eligible Properties), mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under or asserted by a landlord or owner of leased property, with or
without the consent of the lessee) on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or impair the
intended use thereof in any material respects and such title defects which may
constitute Liens and are expressly permitted to exist with respect to an
Eligible Property in accordance with clause (h) of the definition thereof;
(d) leases, subleases or non-exclusive licenses granted to others not
interfering with the ordinary conduct of business of such Person and otherwise
permitted by the terms hereof; (e) Liens in favor of the Administrative Agent
for its benefit and the benefit of the Lenders; (f) Liens securing judgments not
constituting an Event of Default under Section 11.1.(h); (g) Liens on assets to
secure the performance of bids, trade contracts, leases, contracts (other than
for the repayment of borrowed money), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business; (h) Liens arising solely by virtue of any
statutory or common law provisions relating to banker’s liens, liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries; (i) licenses and
sublicenses of Intellectual Property granted in the ordinary course of business
and not interfering in any material respect with the business of such Person;
(j) Liens on insurance policies and proceeds thereof incurred in the ordinary
course of business to secure premiums thereunder; and (k) other Liens on assets
of the Loan Parties to the extent not otherwise included in paragraphs
(a) through (j) of this definition securing Indebtedness or other obligations in
an aggregate amount not to exceed $2,500,000 at any time outstanding.

“Permitted Negative Pledge” means a Negative Pledge contained in any agreement
that evidences Indebtedness that is not Secured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to, or no more
restrictive than, those restrictions contained in the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent (2.0%) per annum, and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus two
percent (2.0%).

 

- 19 -



--------------------------------------------------------------------------------

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate which SunTrust announces from time to time as its
prime lending rate, as in effect from time to time. SunTrust’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. SunTrust may make commercial loans or
other loans at rates of interest at, above, or below SunTrust’s prime lending
rate.

“Principal Office” means the office of the Administrative Agent located at 303
Peachtree Street, N.E., Atlanta, Georgia 30308 or any other subsequent office
that the Administrative Agent shall have specified as the Principal Office by
written notice to the Borrower and the Lenders.

“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Borrower, any Subsidiary or any Unconsolidated Affiliate.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Qualifying Swap” means any interest rate swap transaction that (i) trades
floating rate interest for fixed rate interest, (ii) was entered into as a hedge
against fluctuations in interest rates in respect of Borrower’s Indebtedness
that bears interest at a rate based on LIBOR, and (iii) the parties to such
interest rate swap transaction have not elected the “Zero Interest Rate Method”
in the International Swaps and Derivatives Association master agreement
governing such interest rate swap transaction.

“Rating Agency” means S&P or Moody’s.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning given that term in Section 13.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued

 

- 20 -



--------------------------------------------------------------------------------

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Requisite Lenders” means, as of any date, the Lenders holding at least 50.1% of
the principal amount of the aggregate outstanding Term Loans; provided that
(i) in determining such percentage at any given time, all then existing Lenders
that are Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Lenders that are Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.10 times (c) the number of days in such
period divided by (d) 365. If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and the applicable Ownership Shares of all
real property of all Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
operating officer and any executive vice president of the Parent, the Borrower
or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
or other distribution payable solely in Equity Interests of that class of Equity
Interests to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Parent, the Borrower or any of their respective Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

 

- 21 -



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Senior Notes Agreement” mean the Note and Guaranty Agreement dated as of
March 16, 2017 with respect to those certain 4.84% Guaranteed Senior Notes due
April 18, 2027 issued by the Borrower.

“Single Asset Entity” means a Subsidiary that (a) only owns a single Property or
group of related Properties; (b) is engaged only in the business of owning,
developing and/or leasing such Property or Properties; and (c) receives
substantially all of its gross revenues from such Property or Properties.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its (or their) total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is (or
group of Persons are) able to pay its (or their) debts or other obligations in
the ordinary course as they mature; and (c) such Person (or group of Persons)
has capital not unreasonably small to carry on its (or their) business and all
business in which it proposes (or they propose) to be engaged.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“SunTrust” means SunTrust Bank and its successors and assigns.

“SunTrust Fee Letter” means that certain fee letter dated as of October 15,
2015, by and among the Borrower, the Parent and SunTrust Robinson Humphrey, Inc.

“Super-Majority Lenders” means, as of any date, the Lenders holding at least 66
2/3% of the principal amount of the aggregate outstanding Term Loans; provided
that in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded.

 

- 22 -



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2. or any loan made pursuant to Section 2.15.

“Term Loan Maturity Date” means February 6, 2019, or such later date to which
the Term Loan Maturity Date may be extended pursuant to Section 2.13.

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Lender in a principal amount equal to the
amount provided for in Section 2.11.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
fiscal quarter most recently ending multiplied by 4, divided by the
Capitalization Rate; (b) in the case of Properties acquired during the period of
four consecutive fiscal quarters most recently ended, the purchase price paid by
the Parent, the Borrower or any of their respective Subsidiaries for such
Property exclusive of (i) closing and other transaction costs and (ii) any
amounts paid by the Parent, the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP book value of all
other tangible assets of the Parent and its Subsidiaries; provided that, to the
extent the amount of Total Market Value attributable to this clause (e) would
exceed 5% of Total Market Value, such excess shall be excluded. The Parent’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Market Value calculations consistent with the above described treatment
for assets owned by the Parent and its Subsidiaries. For purposes of determining
Total Market Value, Net Operating Income from Properties disposed of by the
Parent, the Borrower or any of their respective Subsidiaries during the
immediately preceding period of four consecutive fiscal quarters of the Parent
shall be excluded to the extent included in clause (a) above. For purposes of
determining Total Market Value, to the extent the amount of Total Market Value
attributable to (x) common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10.0% of

 

- 23 -



--------------------------------------------------------------------------------

Total Market Value, such excess shall be excluded, (y) Mortgage Receivables
would exceed 10.0% of Total Market Value, such excess shall be excluded and
(z) the aggregate value of Total Budgeted Costs for Development Properties,
Mortgage Receivables, common stock, Preferred Equity and other Equity Interests
in Persons (other than Wholly Owned Subsidiaries) and unimproved real estate
(which shall not include any Development Property) would exceed 15.0% of Total
Market Value, such excess shall be excluded.

“Total Outstanding Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

“Total Unencumbered Eligible Property Value” means, with respect to Eligible
Properties as of any measurement date, the sum (without duplication) of the
following: (a) with respect to Eligible Properties which have been owned as of
the measurement date for not less than four full consecutive calendar quarters,
an amount equal to (i)(x) Net Operating Income for all such Eligible Properties
for the immediately preceding four consecutive calendar quarters as of the
measurement date minus (y) Reserves for Replacements for such Eligible
Properties to the extent any Tenant Lease thereof is not a Triple Net Lease
divided by (ii) the Capitalization Rate; plus (b) with respect to Eligible
Properties which have been owned for less than four full consecutive calendar
quarters as of the measurement date, an amount equal to the purchase price paid
by the Borrower or any of its Subsidiaries for such Property exclusive of
(i) closing and other transaction costs and (ii) any amounts paid by the
Borrower or such Subsidiary as a purchase price adjustment, to be held in
escrow, to be retained as a contingency reserve, or other similar amounts.

“Total Unsecured Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries that is
not Secured Indebtedness, determined on a consolidated basis; provided, however,
that any Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Indebtedness that is not Secured Indebtedness for purposes of
calculating Total Unsecured Indebtedness.

“Trading with the Enemy Act” has the meaning given that term in
Section 7.1.(aa).

“Triple Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and assessments, repairs
and maintenance (except for major roof and structural repairs and other
customary exclusions for Triple Net Leases), insurance premiums, and other
expenses relating to the operation of such Property.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Net Operating Income” means Net Operating Income for all Eligible
Properties.

 

- 24 -



--------------------------------------------------------------------------------

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Parent, the
Borrower and each Subsidiary that is held in escrow in connection with the
completion of “like-kind” exchanges being effected in accordance with
Section 1031 of the Internal Revenue Code.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Total
Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10. (g)(ii)(B)(III).

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 13.6.); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities in
accordance with GAAP shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. To the extent that GAAP requires any fair
value calculations or adjustments with respect to any swap or derivative
transactions, the Borrower shall comply with such requirements. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument

 

- 25 -



--------------------------------------------------------------------------------

or agreement (a) shall include all exhibits, schedules and other attachments
thereto, (b) except as expressly provided otherwise in any Loan Document, shall
include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent not prohibited hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. Except as expressly provided otherwise in any Loan Document, any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The word
“or” has the inclusive meaning represented by the phrase “and/or”. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Eastern time, daylight or standard, as applicable.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining compliance by the Parent with any financial covenant contained
in any of the Loan Documents (a) only the Ownership Share of the Parent or the
Borrower, as applicable, of the financial attributes of a Subsidiary that is not
a Wholly Owned Subsidiary shall be included and (b) the Parent’s Ownership Share
of the Borrower shall be deemed to be 100.0%.

ARTICLE II. CREDIT FACILITY

Section 2.1. [Intentionally Omitted].

Section 2.2. Term Loans.

Pursuant to the Existing Term Loan Agreement each Lender made Term Loans to the
Borrower, the outstanding principal amount of which on the Agreement Date is set
forth on Schedule I under the column “Term Loan Amount”. The Borrower may not
reborrow any portion of a Term Loan once repaid. The Term Loans made by the
Lenders and set forth on Schedule I shall continue and be Term Loans hereunder.

Section 2.3. Non-Pro Rata Payment and Departing Lender.

The parties hereto, including the Departing Lender, acknowledge and agree that
on the Effective Date, the one or more term loans previously made to the
Borrower by the Departing Lender under the Existing Term Loan Agreement which
remain outstanding as of the Effective Date shall be repaid in full under the
Existing Term Loan Agreement (accompanied by accrued and unpaid interest
thereon) on a non-pro rata basis with the “Lenders” under and as defined in the
Existing Term Loan Agreement, and the Departing Lender shall not be a Lender or
otherwise a party to this Agreement. The Departing Lender, the Lenders and the
other parties hereto consent (which consent shall be deemed effective under the
Existing Credit Agreement) to such non-pro rata payment.

 

- 26 -



--------------------------------------------------------------------------------

Section 2.4. [Intentionally Omitted].

Section 2.5. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

(ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.

Notwithstanding the foregoing, while an Event of Default specified in Sections
11.1.(a), 11.1.(e) or 11.1.(f) exists or, if required by the Requisite Lenders,
while any other Event of Default exists, the Borrower shall pay to the
Administrative Agent for the account of each Lender interest at the Post-Default
Rate on the outstanding principal amount of any Loans made by such Lender and on
any other amount payable by the Borrower hereunder or under the Note held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) in the case of a Base Rate
Loan, monthly in arrears on the first day of each calendar month, (ii) in the
case of a LIBOR Loan, in arrears on the last day of each Interest Period
therefor, and, if such Interest Period is longer than three months, at
three-month intervals following the first day of such Interest Period and
(iii) on any date on which the principal balance of such Loan is due and payable
in full (whether at maturity, due to acceleration or otherwise). Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
All determinations by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding on the Lenders and the Borrower for all
purposes, absent manifest error.

(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the Applicable Margin and rate per annum in respect of
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain information to be provided or certified to the Lenders
by the Borrower (the “Borrower Information”). If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then, such
interest rate and such fees for such period shall be automatically recalculated
using correct Borrower Information. The Administrative Agent shall promptly
notify the Borrower in writing of any additional interest and fees due because
of such recalculation, and the Borrower shall pay such additional interest or
fees due to the Administrative Agent, for the account of each Lender, within
five (5) Business Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s or any Lender’s other rights under this Agreement.

 

- 27-



--------------------------------------------------------------------------------

Section 2.6. Number of Interest Periods.

There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.7. Repayment of Loans.

(a)    [Intentionally Omitted].

(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date.

Section 2.8. Prepayments.

Subject to Section 5.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent at least 3
Business Days prior written notice of the prepayment of any Loan. Each voluntary
prepayment of Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof.

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount (or in
the aggregate amount of the LIBOR Loan being continued), and each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower giving to the Administrative Agent a Notice of
Continuation not later than 9:00 a.m. Eastern time on the third Business Day
prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender holding Loans being Continued of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
LIBOR Loan in accordance with this Section or, if an Event of Default exists at
the end of an Interest Period for a LIBOR Loan, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.10. or the Borrower’s
failure to comply with any of the terms of such Section.

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 9:00 a.m.
Eastern time 3 Business Days prior to the date of any proposed Conversion.
Promptly

 

- 28 -



--------------------------------------------------------------------------------

after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender holding Loans being Converted of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

Section 2.11. Notes.

(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Term Note, the
Term Loans made by a Lender shall, in addition to this Agreement, also be
evidenced by a Term Note, payable to the order of such Lender in a principal
amount equal to the principal amount of the Loan of such Lender on the Agreement
Date.

(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent in
the Register, in the absence of manifest error, the statements of account
maintained by the Administrative Agent in the Register shall be controlling.

(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, a lost note affidavit from such Lender in form reasonably
satisfactory to the Borrower, or (B) in the case of mutilation, upon surrender
and cancellation of such Note, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.

Section 2.12. [Intentionally Omitted].

Section 2.13. Extension of Termination Date.

The Borrower shall have the right, exercisable two (2) times, to request that
the Administrative Agent and the Lenders agree to extend the Term Loan Maturity
Date by one year for each such extension. The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 30 days
but not more than 180 days prior to the current Term Loan Maturity Date a
written request for such extension (an “Extension Request”). The Administrative
Agent shall notify the Lenders if it receives an Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the Term
Loan Maturity Date shall be extended for one year effective upon receipt by the
Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (y): (x) immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower or any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such extension except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and

 

- 29 -



--------------------------------------------------------------------------------

correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents, and (y) the Borrower shall have paid the
Fees payable under Section 3.5.(b). At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from a Financial Officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).

Section 2.14. [Intentionally Omitted].

Section 2.15. Additional Loans.

The Borrower shall have the right at any time and from time to time on not more
than 3 different occasions during the period from the Effective Date to but
excluding the Term Loan Maturity Date to request additional Loans by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of all Loans hereunder shall not exceed $600,000,000 less
the amount of any prepayments of the Term Loans. Each such increase in the Loans
must be in the aggregate minimum amount of $25,000,000 and integral multiples of
$1,000,000 in excess thereof. The Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such additional Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the additional Loans among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders, such Lenders and allocations to be mutually agreed upon
by the Administrative Agent and the Borrower and any approval of a Lender or
allocation suggested by the one shall not be unreasonably withheld, conditioned
or delayed by the other. Each Lender’s increase of the principal amount of its
Loans or decision to provide a new Loan shall be made in such Lender’s sole
discretion, and no Lender shall be obligated in any way whatsoever to increase
the principal amount of its Loans or provide a new Loan, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. Effecting the increase of the Loans under
this Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z) the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of (A) all partnership or other necessary action taken by the
Borrower to authorize such increase and (B) all corporate, partnership, member
or other necessary action taken by each Guarantor authorizing the guaranty of
such increase; and (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and
(iii) except in the case of any Lender that has notified the Administrative
Agent in writing that it elects not to receive a Note, new Notes executed by the
Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing the principal amount of
their Loans, in the amount of the aggregate principal amount of such

 

- 30 -



--------------------------------------------------------------------------------

Lender’s Loans at the time of the effectiveness of the applicable increase in
the aggregate amount of the Loan. In connection with any increase in the
aggregate amount of the Loans pursuant to this Section 2.15. any Lender becoming
a party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each payment or prepayment
of principal of Term Loans and each payment of fees under Section 3.5.(b)(ii)
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Term Loans held by them; (b) each
payment of interest on the Term Loans shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Term Loans
then due and payable to the respective Lenders; and (c) the Conversion and
Continuation of Term Loans of a particular Type (other than Conversions provided
for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders
according to the amounts of their respective Term Loans and the then current
Interest Period for each Lender’s portion of each such Loan of such Type shall
be coterminous.

 

- 31 -



--------------------------------------------------------------------------------

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment,
should be distributed to the Lenders in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a)    [Intentionally Omitted].

(b)    Extension Fee. If the Borrower exercises its right to extend the Term
Loan Maturity Date in accordance with Section 2.13., the Borrower agrees to pay
to the Administrative Agent for the account of each Lender a fee equal to 0.10%
of the aggregate outstanding principal amount of such Lender’s Term Loans on the
effective date of each such extension. Such fee shall be due and payable in full
on the date the Administrative Agent receives the Extension Request pursuant to
such Section.

(c)    [Intentionally Omitted].

(d)    [Intentionally Omitted].

(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in their respective Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.

 

- 32 -



--------------------------------------------------------------------------------

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or 365 days in the case of Base Rate Loans) and the
actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, unused fees, closing fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Administrative Agent or any Lender to third parties or for damages incurred
by the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8. [Intentionally Omitted].

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a

 

- 33 -



--------------------------------------------------------------------------------

result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article VI. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata as if there had been no Defaulting Lender.

(c)    [Intentionally Omitted].

(d)    [Intentionally Omitted].

(e)    [Intentionally Omitted].

(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, take such actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders as if there had been no Defaulting Lender whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(g)    [Intentionally Omitted].

(h)    Purchase of Defaulting Lender’s Loans. During any period that a Lender is
a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.6.(b).
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Loans via an assignment subject to and in accordance with
the provisions of Section 13.6.(b). In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.6.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $5,000. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders, except
the Defaulting Lender as set forth in the immediately preceding sentence.

Section 3.10. Taxes; Foreign Lenders.

(a)    [Intentionally Omitted].

 

- 34 -



--------------------------------------------------------------------------------

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

- 35 -



--------------------------------------------------------------------------------

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that

 

- 36 -



--------------------------------------------------------------------------------

such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable,; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made

 

- 37 -



--------------------------------------------------------------------------------

under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

ARTICLE IV. INTENTIONALLY OMITTED.

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then, to the extent a request for payment of additional amount or amounts is
consistent with such Lender’s general practices under similar circumstances in
respect of similarly situated borrowers with credit agreements entitling it to
make such claims (it being agreed that a Lender shall not be required to
disclose any confidential or proprietary information in connection with such
determination or the making of such claim), from time to time the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes), (ii) imposes or modifies any

 

- 38 -



--------------------------------------------------------------------------------

reserve, special deposit, compulsory loan, insurance charge or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized when determining Adjusted LIBOR for such Loans) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender or
(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender; provided that a request for such amounts is consistent with such
Lender’s general practices under similar circumstances in respect of similarly
situated borrowers with credit agreements entitling it to make such claims (it
being agreed that a Lender shall not be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim).

(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 5.5. shall apply).

(d)    [Intentionally Omitted].

(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, also to notify the Administrative Agent)
of any event occurring after the Agreement Date entitling the Administrative
Agent or such Lender to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section
and reasonably detailed calculations of the amount of such compensation.
Determinations by the Administrative Agent or such Lender, as the case may be,
of the effect of any Regulatory Change shall be conclusive provided that such
determinations are made on a reasonable basis and in good faith. The Borrower
shall pay the Administrative Agent or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(f)    Delay in Requests. Failure or delay on the part of the Administrative
Agent or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of the Administrative Agent’s or such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate the Administrative Agent or a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 120 days prior to the
date that the Administrative Agent or such Lender, as the case may be, notifies
the Borrower of the event giving rise to such increased costs or reductions, and
of the Administrative Agent’s or such Lender’s intention to claim compensation
therefor (except that, if the event giving rise to such increased costs or
reductions is retroactive, then the 120 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

- 39 -



--------------------------------------------------------------------------------

Section 5.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR or Adjusted LIBOR for such Interest Period;

(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or

(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, Continue LIBOR Loans or Convert
Loans into LIBOR Loans, and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended, in each case, until such time as such Lender may again maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).

Section 5.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied), or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

- 40 -



--------------------------------------------------------------------------------

Upon the Borrower’s request, such Lender shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(c), Section 5.2. or
Section 5.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 5.1.(c),
Section 5.2., or Section 5.3. on such earlier date as such Lender or the
Administrative Agent, as applicable, may specify to the Borrower with a copy to
the Administrative Agent, as applicable) and, unless and until such Lender or
the Administrative Agent, as applicable, gives notice as provided below that the
circumstances specified in Section 5.1., Section 5.2. or Section 5.3. that gave
rise to such Conversion no longer exist:

(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii)    any portion of such Lender’s Loans that would otherwise be Continued by
such Lender as a LIBOR Loan shall be Continued instead as a Base Rate Loan, and
any Base Rate Loan of such Lender that would otherwise be Converted into a LIBOR
Loans shall remain as a Base Rate Loan.

If such Lender, or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with the respective Loans of each Lender.

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender becomes a Non-Consenting Lender, then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Loans to an Eligible Assignee subject to and in accordance
with the provisions of Section 13.6.(b) for a purchase price equal to (x) the
aggregate principal balance of the Loans then owing to the Affected Lender, plus
(y) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Lender, or any other amount as may be mutually agreed

 

- 41 -



--------------------------------------------------------------------------------

upon by such Affected Lender and Eligible Assignee. Each of the Administrative
Agent, the Borrower and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any titled agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10., 5.1. or 5.4.) with
respect to any period up to the date of replacement. In connection with any such
assignment under this Section, such Affected Lender shall promptly execute all
documents reasonably requested to effect such assignment, including an
appropriate Assignment and Assumption.

Section 5.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder on or after the Effective Date, and the effectiveness of
the amendment and restatement of the Existing Term Loan Agreement to be effected
by this Agreement, are subject to the satisfaction or waiver of the following
conditions precedent:

(a)    The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:

(i)    counterparts of this Agreement executed by each of the parties hereto;

(ii)    Term Notes (excluding any Lender that has requested that it not receive
a Note) executed by the Borrower, payable to each applicable Lender and
complying with the terms of Section 2.11.(a);

(iii)    the Guaranty executed by the Parent and the other Guarantors (if any)
initially to be a party thereto;

 

- 42 -



--------------------------------------------------------------------------------

(iv)    an opinion of Vaisey, Nicholson & Nearpass PLLC, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering such matters as the Administrative Agent may reasonably
request;

(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Person
and certified as true, complete and correct copies by the Secretary or Assistant
Secretary (or individual performing similar functions) of the applicable Loan
Party;

(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower, Notices of Conversion and Notices of Continuation;

(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)    either (i) evidence that each subsidiary guarantor of the senior notes
issued under the Senior Notes Agreement has been or, substantially
simultaneously with the effectiveness hereof will be, released from such
guaranty or (ii) each such subsidiary shall be a Guarantor hereunder;

(x)    a Compliance Certificate calculated on a pro forma basis for the Parent’s
fiscal quarter ending March 31, 2017;

(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

(xii)    a certified copy of the duly executed Existing Revolver;

(xiii)    evidence that all indebtedness, liabilities or obligations owing under
the Existing Credit Agreements have been paid in full, all Liens securing such
indebtedness, liabilities or obligations have been released, and all commitments
under such Existing Credit Agreements have been terminated or expired; and

 

- 43 -



--------------------------------------------------------------------------------

(xiv)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b)    In the good faith judgment of the Administrative Agent:

(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since March 31,
2017 (the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and their respective Subsidiaries delivered to the Administrative Agent
and the Lenders prior to the Agreement Date), that has had or could reasonably
be expected to result in a Material Adverse Effect;

(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii)    the Parent, the Borrower, the other Loan Parties, and their respective
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
material agreement, document or instrument to which any Loan Party is a party or
by which any of them or their respective properties is bound;

(iv)    the Administrative Agent and the Lenders shall have received all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws,
including without limitation, the Patriot Act; and

(v)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 6.2. [Intentionally Omitted].

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make any Loans (including pursuant to Section 2.15.), each of
the Parent and the Borrower represents and warrants to the Administrative Agent
and each Lender as follows:

(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, limited
liability company, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its

 

- 44 -



--------------------------------------------------------------------------------

incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, limited liability company, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the types described in clauses (a)(i) and (f) of the
definition of the term “Permitted Liens”), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Parent, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent.

(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under (A) the organizational documents of any
Loan Party or (B) any indenture, agreement or other instrument to which the
Parent, the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound except under this clause (B) as could not
reasonably be expected to have a Material Adverse Effect; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders.

 

- 45 -



--------------------------------------------------------------------------------

(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliance which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

(f)    Title to Properties; Liens. Part I of Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct listing of all Properties of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property and
whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property. Each of the
Borrower, each other Loan Party and each other Subsidiary that owns an Eligible
Property has good and legal title to, or a valid leasehold interest in, its
respective Eligible Properties. As of the Agreement Date, there are no Liens
against any assets of any Borrower or any Subsidiary other than Permitted Liens
and Liens set forth on Part II of Schedule 7.1.(f).

(g)    Existing Indebtedness; Total Liabilities. Schedule 7.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness under clause
(a) of the term “Indebtedness” (including all Guarantees in respect of such
Indebtedness) of each of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
materially performed and are in material compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
event of default, or, to the best of Parent’s and the Borrower’s knowledge, no
default or other event or condition which with the giving of notice, the lapse
of time, or both, would constitute an event of default, exists with respect to
any such Indebtedness.

(h)    Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries that is
party to any Material Contract has materially performed and is in material
compliance with all of the terms of such Material Contract to the extent that
the noncompliance therewith would give any other party thereto the right to
terminate such Material Contract.

(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened in writing) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary that individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed (taking into account any
extensions of time within which to file such returns), and all federal, state
and other material taxes, assessments and other governmental charges or levies
upon, each Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 8.6.
As of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is under
audit. All material charges, accruals and reserves on the books of the Borrower,
the other Loan Parties and the other Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

- 46 -



--------------------------------------------------------------------------------

(k)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2015 and December 31, 2016,
and the related audited consolidated statements of operations, shareholders’
equity and cash flows for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP or Deloitte & Touche LLP, as the case may be, and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2017, and the related
unaudited consolidated statements of operations and shareholders’ equity of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended on such
date. Such financial statements (including in each case related schedules and
notes but, as to interim statements, subject to changes resulting from normal
year-end audit adjustments and absence of footnotes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and, with respect to the financial statements
referenced in clause (i), the cash flow for such periods. None of the Parent,
the Borrower or any of their respective Subsidiaries has on the Agreement Date
any material contingent liabilities, liabilities, liabilities for taxes, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l)    No Material Adverse Change; Solvency. Since December 31, 2016, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Parent, the Borrower and
any other Loan Party is Solvent after giving effect to Section 30 of the
Guaranty. The Parent, the Borrower, the other Loan Parties and the other
Subsidiaries, on a consolidated basis, are Solvent.

(m)    ERISA.

(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of each of
the Parent and the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

- 47 -



--------------------------------------------------------------------------------

(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n)    Absence of Default. None of (i) the Loan Parties is in default under its
certificate or articles of incorporation or formation or any material provision
of its bylaws, partnership agreement, limited liability company agreement or
other similar organizational documents, and (ii) the other Subsidiaries of the
Parent is in default of any material provision under its certificate or articles
of incorporation or formation or any material provision of its bylaws,
partnership agreement or other similar organizational documents. No event has
occurred, which has not been remedied, cured or waived: (A) which constitutes a
Default or an Event of Default; or (B) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o)    Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential common
law or legal claim or other liability, or (z) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority

 

- 48 -



--------------------------------------------------------------------------------

list promulgated pursuant to any analogous state or local law to the extent all
such listings taken together could not reasonably be expected to have a Material
Adverse Effect. To either the Parent’s or the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

(r)    Affiliate Transactions. Except as permitted by Section 10.8. or as
otherwise set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.

(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”), without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person except, in each case, where the failure to own or have
right to use such Intellectual Property or such conflict, could not reasonably
be expected to have a Material Adverse Effect. No claim has been asserted to any
Loan Party or any Subsidiary by any Person with respect to the use of any such
Intellectual Property by the Parent, the Borrower, any other Loan Party or any
other Subsidiary, or challenging or questioning the validity or effectiveness of
any such Intellectual Property, in each case, that could reasonably be expected
to have a Material Adverse Effect. The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

(t)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged primarily in the business of
acquiring, owning, leasing and financing real estate, together with other
business activities incidental thereto.

(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

 

- 49 -



--------------------------------------------------------------------------------

(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on assumptions that the
Borrower, other Loan Party or other Subsidiary believed to be reasonable in
light of the circumstances in which such financial projections and
forward-looking statements were made (it being acknowledged that projections and
forward-looking statements are not viewed as facts and the actual results may
vary materially from projected results and that no assurance can be given that
the projected results will be realized). As of the Agreement Date, no fact is
known to any Loan Party which has had, or may in the future have (so far as any
Loan Party can reasonably foresee) a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 7.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not materially misleading.

(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x)    Reserved.

(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all applicable requirements and conditions
imposed under the Internal Revenue Code necessary to allow the Parent to
maintain its status as a REIT.

(z)    Reserved.

(aa)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Parent, the Borrower or any Subsidiary, or, to the knowledge of the Parent, the
Borrower or any such Subsidiary, any of their respective directors, officers,
employees, Affiliates or any agent or representative of the Parent, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Parent, the Borrower and
their respective Subsidiaries, and to the knowledge of the Parent and the
Borrower, each director, officer, employee, agent and Affiliate of the Parent,
the Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws in all

 

- 50 -



--------------------------------------------------------------------------------

material respects. The Parent has implemented and maintains in effect policies
and procedures designed to ensure compliance with the Anti-Corruption Laws and
applicable Sanctions by the Parent, the Borrower, their Subsidiaries, their
respective directors, officers, employees, Affiliates and agents and
representatives of the Parent, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.

(bb)    EEA Financial Institution. None of the Parent, the Borrower or any
Subsidiary is an EEA Financial Institution.

Section 7.2. Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Term Loan Maturity Date
is effectuated pursuant to Section 2.13., and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2. Compliance with Applicable Law.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply or
obtain could reasonably be expected to have a Material Adverse Effect. The
Parent will maintain in effect and enforce reasonable policies and procedures
designed to ensure compliance by the Parent, the Borrower, their respective
Subsidiaries and their respective directors, officers, employees, Affiliates and
agents and representatives, in each case, that will act in any capacity in
connection with or benefit from this Agreement, with Anti-Corruption Laws and
applicable Sanctions, in each case to the extent applicable to such Persons.

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a

 

- 51 -



--------------------------------------------------------------------------------

Tenant Lease to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted, or
as a result of a casualty for which insurance is maintained pursuant to
Section 8.5., and (b) from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be lawfully conducted
at all times subject to the rights of tenants under Tenant Leases, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 8.4. Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

Section 8.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list (together with copies, if requested by the
Administrative Agent) of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

Section 8.6. Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) prior to delinquency, all
federal and state taxes and other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) within 10 days of the date due, all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, could reasonably be
expected to become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) if the failure to pay or discharge all such taxes,
assessments, charges, levies or claims in the aggregate under this clause
(ii) could not reasonably be expected to result in liability to the Parent, the
Borrower and its Subsidiaries in excess of $5,000,000.

Section 8.7. Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which
materially complete, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender, upon three
(3) Business Days’ prior written notice to the Borrower (provided that if a
Default or Event of Default has occurred and is continuing, such written notice
shall not be required), to visit, subject to the rights of tenants under Tenant
Leases (so long as such rights do not consist of restrictions on a Lender’s
right to visit a property imposed to avoid

 

- 52 -



--------------------------------------------------------------------------------

compliance with this Section), and inspect any of such Loan Parties’ or
Subsidiaries’ respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Parent if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists. If requested
by the Administrative Agent, the Parent and the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary with the Borrower’s
accountants.

Section 8.8. Use of Proceeds.

The Borrower will use the proceeds of Loans to finance capital expenditures, to
acquire properties, to repay Indebtedness of the Borrower and its Subsidiaries,
to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, use any part of such proceeds to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. The Parent and
the Borrower shall not use, and shall ensure that their respective Subsidiaries
and their respective directors, officers, employees and agents (in the case of
directors, officers, employees and agents, acting solely in their capacity as
such for the Parent, the Borrower or a Subsidiary, as applicable) shall not use,
the proceeds of any Loan in any manner that would result in a violation of any
applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

Section 8.9. Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply all Environmental Laws and all Governmental
Approvals (including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws), in each
case, the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens (other than Permitted Liens) on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

- 53 -



--------------------------------------------------------------------------------

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon the reasonable request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Section 8.11. Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract to the extent that the
failure to comply therewith would permit any other party thereto to terminate
such Material Contract.

Section 8.12. Additional Guarantors.

(a)    Within 10 Business Days following the date on which either of the
following conditions first applies to any Subsidiary (other than an Excluded
Subsidiary) that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement (or if the Guaranty is not
then in effect, the Guaranty) and (ii) the items that would have been delivered
under Sections 6.1.(a)(iv) through (viii) and (xiv) if such Subsidiary had been
a Loan Party on the Agreement Date:

(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any other Subsidiary; or

(B)    (x) such Subsidiary owns an Eligible Property, and (y) either has
incurred, acquired or suffered to exist any Indebtedness for itself that is not
Nonrecourse Indebtedness or whose equity interests are owned directly or
indirectly by another Subsidiary of the Parent (other than the Borrower) which
has incurred, acquired or suffered to exist any Indebtedness for itself that is
not Nonrecourse Indebtedness;

provided that one or more direct or indirect Subsidiaries of the Parent that has
or Guarantees (or has an equity interest holder that has or Guarantees)
Indebtedness described above in clause (A) or (B) shall not be required to
provide an Accession Agreement (or if the Guaranty is not then in effect, the
Guaranty) so long as the aggregate amount of all such Indebtedness of, and
guarantees by, all such Subsidiaries described above in clause (A) or (B) does
not exceed $25,000,000.

(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force

 

- 54 -



--------------------------------------------------------------------------------

and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents; (iv) [reserved], and (v) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

Section 8.13. REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by a Financial Officer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments and the absence of footnotes).

Section 9.2. Year-End Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 90 days after the end of each
fiscal year of the Parent), the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by a Financial Officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Deloitte & Touche LLP or any other independent certified
public accountants of recognized standing reasonably acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.

 

- 55 -



--------------------------------------------------------------------------------

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed on behalf of the Parent by a Financial Officer of the
Parent (a) setting forth a reasonably detailed list of all Eligible Properties
which the Borrower has included in calculations of Total Unencumbered Eligible
Property Value for the fiscal period covered by such Compliance Certificate;
(b) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Parent was in compliance with the covenants contained
in Section 10.1.; (c) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, (i) all of
Borrower’s Qualifying Swaps and the notional amounts thereof, (ii) each period,
if any, during which the aggregate outstanding principal amount of all LIBOR
Loans and Borrower’s other Indebtedness consisting of term loans bearing
interest at a rate based on LIBOR exceeded the total notional amount of all of
Borrower’s Qualifying Swaps, (iii) each period, if any, during which the
aggregate outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness bearing interest at a rate based on LIBOR exceeded the total
notional amount of all of Borrower’s Qualifying Swaps, together with the amount
of such excess during any such period; and (d) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred and the steps being taken by the
Parent and/or the Borrower with respect to such event, condition or failure.

Section 9.4. Other Information.

(a)    Promptly upon receipt thereof, copies of any management report submitted
to the Parent, the Borrower or either of their Board of Directors by its
independent public accountants;

(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any other Subsidiary or any other Loan
Party;

(d)    [Reserved];

(e)    No later than thirty (30) days following the end of each fiscal year of
the Parent ending prior to the Term Loan Maturity Date projected balance sheets,
operating statements and sources and uses of cash of the Parent and its
Subsidiaries on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail. The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Sections 10.1. at the end of each fiscal quarter of the next succeeding fiscal
year;

(f)    [Reserved];

(g)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of

 

- 56 -



--------------------------------------------------------------------------------

the chief executive officer or chief financial officer of the Parent setting
forth details as to such occurrence and the action, if any, which the Parent or
applicable member of the ERISA Group is required or proposes to take;

(h)    To the extent any Responsible Officer of a Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, any Loan Party or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

(i)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party within five (5) Business Days
after the effectiveness thereof;

(j)    Prompt notice of (i) any change in any Financial Officer of the Parent or
the Borrower, any other Loan Party or any other Subsidiary, (ii) any change in
the business, assets, liabilities, financial condition, results of operations of
any Loan Party or any other Subsidiary or (iii) the occurrence of any other
event which, in the case of any of the immediately preceding clauses (i) through
(iii), has had, or could reasonably be expected to have, a Material Adverse
Effect;

(k)    Prompt notice of the occurrence of (i) any Default or Event of Default
and (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by any Loan Party or any other Subsidiary under any Material Contract to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound to the extent that any such default or event of default
of such Material Contract would permit any other party thereto to terminate such
Material Contract;

(l)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(m)    Any notification of a violation of any Applicable Law or any inquiry
shall have been received by any Loan Party or any other Subsidiary from any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect;

(n)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(o)    Promptly upon, and in any event within 10 Business Days of, each request,
information identifying any Loan Party as a Lender may request in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws and
regulations including, without limitation, the Patriot Act;

(p)    Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent or the Borrower obtains knowledge thereof, written notice
of the occurrence of any of the following: (i) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice that any violation
of or noncompliance with any Environmental Law has or may have been committed or
is threatened; (ii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding

 

- 57 -



--------------------------------------------------------------------------------

has been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

(q)    From time to time and promptly upon, and in any event within 10 Business
Days of, each request, such data, certificates, reports, statements, documents
or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any of the other Subsidiaries, or any other Loan Party
as the Administrative Agent or any Lender may reasonably request; and

(r)    Promptly upon, and in any event within 10 Business Days of, any change in
the Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect.

Section 9.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender pursuant to Article II. and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent, the Parent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically (other than by e-mail) shall be deemed to have
been delivered (A) with respect to deliveries made pursuant to Sections 9.1.,
9.2., 9.4.(b) and 9.4.(c) by proper filing with the SEC and available on
www.sec.gov, on the date of filing thereof and (B) with respect to all other
electronic deliveries (other than deliveries made by e-mail), twenty-four
(24) hours after the date and time on which the Administrative Agent, the Parent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Parent or the Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Eastern time on the opening of business on the
next business day for the recipient. Notwithstanding anything contained herein,
upon request of the Administrative Agent, the Parent shall be required to
provide paper copies of the certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 9.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

- 58 -



--------------------------------------------------------------------------------

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 9.6. Public/Private Information.

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and its Subsidiaries or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”. Notwithstanding
the foregoing, each Lender who does not wish to receive Private Information
agrees to cause at least one individual at or on behalf of such Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided pursuant to Section 9.5. in
order to enable such Lender or its delegate, in accordance with such Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 9.5. and that may contain material non-public
information with respect to the Parent, the Borrower or its Subsidiaries or
their securities for purposes of United States federal and state securities
laws.

Section 9.7. USA Patriot Act Notice; Compliance.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Parent and the Borrower that pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, a Lender (for itself
and/or as Administrative Agent for all Lenders hereunder) may from time-to-time
request, and the Parent and the Borrower shall, and shall cause the other Loan
Parties to, provide promptly upon any such request to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Parent or the Borrower, as
applicable, shall comply with the following covenants:

Section 10.1. Financial Covenants.

(a)    Leverage Ratio. The Parent shall not permit the ratio of (i) Total
Outstanding Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, to exceed 0.60 to 1.00 at any time; provided, however, that if such ratio
is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Parent shall be deemed to be in compliance with this Section 10.1.(a) so long as
(A) the

 

- 59 -



--------------------------------------------------------------------------------

Borrower or any Subsidiary of the Borrower completed a Material Acquisition
which resulted in such ratio (after giving effect to such Material Acquisition)
exceeding 0.60 to 1.00 at any time during the fiscal quarter in which such
Material Acquisition took place and for the three subsequent consecutive fiscal
quarters, (B) the Parent has not maintained compliance with this
Section 10.1.(a) in reliance on this proviso for more than one time during the
term of this Agreement and (C) such ratio (after giving effect to such Material
Acquisition) is not greater than 0.65 to 1.00 at any time.

(b)    Secured Indebtedness Ratio. The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, at any time to exceed 0.40 to 1.00.

(c)    Reserved.

(d)    Unencumbered Coverage Ratio. The Parent shall not permit the ratio of
(i) Unencumbered Net Operating Income of the Parent and its Subsidiaries for the
fiscal quarter most recently ended for which financial statements are available
to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries for such
fiscal quarter, to be less than 1.75 to 1.0 at any time.

(e)    Fixed Charge Coverage Ratio. The Parent shall not permit the ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the fiscal quarter
most recently ended for which financial statements are available to (ii) Fixed
Charges of the Parent and its Subsidiaries for such fiscal quarter, at any time
to be less than 1.50 to 1.00.

(f)    Reserved.

(g)    Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible
Property Value. The Parent shall not permit the ratio of (i) Total Unsecured
Indebtedness of the Parent and its Subsidiaries to (ii) Total Unencumbered
Eligible Property Value to exceed 0.60 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to
1.00, then the Parent shall be deemed to be in compliance with this
Section 10.1.(g) so long as (A) the Borrower or any Subsidiary of the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) exceeding 0.60 to 1.00 at any time during
the fiscal quarter in which such Material Acquisition took place and for the
three subsequent consecutive fiscal quarters, (B) the Parent has not maintained
compliance with this Section 10.1.(g) in reliance on this proviso for more than
one time during the term of this Agreement and (C) such ratio (after giving
effect to such Material Acquisition) is not greater than 0.65 to 1.00 at any
time.

(h)    Reserved.

(i)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, neither the Parent nor the Borrower
shall, and neither the Parent nor the Borrower shall permit any of its
Subsidiaries to, declare or make any Restricted Payments except that the Parent
may declare and make cash distributions to its shareholders in an aggregate
amount not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 8.13. (and the Borrower and its Subsidiaries may declare
and make cash distributions to the Parent for such purpose), and Subsidiaries of
the Borrower may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower that is a Loan Party. If an Event of Default specified in
Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower that is a Loan Party.

 

- 60 -



--------------------------------------------------------------------------------

Section 10.2. Negative Pledge.

(a)    Except for Permitted Negative Pledges, neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any other
Subsidiary to, permit any Eligible Property or any direct or indirect ownership
interest of the Borrower or in any Person owning a Eligible Property, to be
subject to a Negative Pledge if such Negative Pledge prohibits or purports to
prohibit the creation of a Lien on such Eligible Property or ownership interest
as security for the Obligations.

(b)    Neither the Parent nor the Borrower, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

Section 10.3. Restrictions on Intercompany Transfers.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
other Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
other Subsidiary; or (d) transfer any of its property or assets to the Parent,
the Borrower or any other Subsidiary; other than:

(i)    with respect to clauses (a) through (d), those encumbrances or
restrictions contained in (x) any Loan Document, (y) the Existing Revolver or
(z) any other agreement (A) evidencing Indebtedness that is not Secured
Indebtedness which the Parent, the Borrower, any other Loan Party or any other
Subsidiary may create, incur, assume or permit or suffer to exist under this
Agreement and (B) containing encumbrances and restrictions imposed in connection
with such Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and restrictions set forth in this Agreement;

(ii)    with respect to clause (d), (x) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower, any other
Loan Party or any other Subsidiary in the ordinary course of business, and
(y) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale to the
extent that such sale is permitted under this Agreement and the restrictions
apply only to the Subsidiary or the assets that are the subject of such sale;
and

(iii)    with respect to clause (d), those encumbrances or restrictions
contained in an agreement (x) evidencing Indebtedness which a Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement and
(y) which Indebtedness is secured by a Lien on the assets of such Subsidiary
permitted to exist under the Loan Documents, so long as such encumbrances and
restrictions apply only to such Subsidiary and such Subsidiary has no material
assets other than those encumbered by such Lien.

 

- 61 -



--------------------------------------------------------------------------------

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person; provided, however, that any of the actions
described in the immediately preceding clauses (a) through (d) may be taken with
respect to the Borrower, any other Loan Party or any other Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence and (y) if as a result of any such transaction, or series of such
actions, the amount of Consolidated Tangible Assets would increase or decrease
by 25.0%, then the Requisite Lenders shall have given their prior written
consent to such action or series of actions (such consent not to be unreasonably
withheld, conditioned or delayed); notwithstanding the foregoing, the Parent and
the Borrower may not enter into a transaction of merger pursuant to which such
Loan Party is not the survivor of such merger.

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Loan Party or Subsidiary shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person other than in the
ordinary course of business for such Loan Party or Subsidiary.

Section 10.5. Plans.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 10.6. Fiscal Year.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

Section 10.7. Modifications of Organizational Documents and Material Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Parent

 

- 62 -



--------------------------------------------------------------------------------

nor the Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of any Loan
Party or other Subsidiary in any Material Contract or permit any Material
Contract to be canceled or terminated prior to its stated maturity.

Section 10.8. Transactions with Affiliates.

Neither the Parent nor the Borrower shall permit to exist or enter into, and
neither the Parent nor the Borrower shall permit any other Loan Party or any
other Subsidiary to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1.(r),
(b) upon fair and reasonable terms which are no less favorable to the Parent,
the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) transactions between or among Loan Parties, and (d) transactions
between or among Subsidiaries that are not Loan Parties.

Section 10.9. Environmental Matters.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any environmental claim or
pose a material risk to human health, safety or the environment, in each case,
if such violation, claim or risk could reasonably be expected to have a Material
Adverse Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 10.10. Derivatives Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into (or guaranteed) by the Parent, the Borrower,
any Loan Party or any such Subsidiary in the ordinary course of business and
which establish, or were intended to establish, an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower, such other Loan Party or such other Subsidiary.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment.

(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of mandatory
prepayment or acceleration or otherwise) the principal of any of the Loans; or

 

- 63 -



--------------------------------------------------------------------------------

(ii)    The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations (other than those subject to the immediately preceding clause (i))
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment Obligation owing by such
other Loan Party under any Loan Document to which it is a party, and in the case
of this subsection (a)(ii) only, such failure shall continue for a period of
3 Business Days. For purposes of this subsection (a)(ii) if no due date is
specified in this Agreement or in any other Loan Document for an Obligation,
then the due date shall be considered to be the 3rd Business Day following the
Borrower’s receipt of notice from the Administrative Agent that such other
payment Obligation is due and payable.

(b)    Default in Performance.

(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1. (solely with respect to the existence of the Borrower),
Section 8.13., Article IX. (other than clauses (c), (e), (i), (l) and (n) of
Section 9.4.) or Article X.; or

(ii)    Any Loan Party shall fail to perform or observe (A) any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section or (B) clauses
(c), (e), (i), (l) and (n) of Section 9.4., and in the case of this subsection
(b)(ii) only, such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains actual knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent.

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender in connection with the Loan
Documents, shall at any time prove to have been incorrect or misleading, in
either case, in any material respect when furnished or made or deemed made.

(d)    Indebtedness Cross-Default.

(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value),
in each case individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of (x) $25,000,000 or more in the case of
Indebtedness that is not Nonrecourse Indebtedness or (y) $75,000,000 or more in
the case of Nonrecourse Indebtedness (collectively, “Material Indebtedness”); or

(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

- 64 -



--------------------------------------------------------------------------------

(iii)    Any other event shall have occurred and be continuing beyond all
applicable grace and cure periods, which, with or without the passage of time,
the giving of notice, or otherwise, would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity (other than a mandatory prepayment
resulting from the voluntary sale or condemnation of, or a casualty event with
respect to, any Property securing such Material Indebtedness; provided that such
sale, condemnation or event does not otherwise cause a Default or Event of
Default hereunder and, with respect to any condemnation or casualty event, the
Parent, the Borrower or such Subsidiary receives insurance proceeds with respect
to such Property in an amount sufficient to repay such Material Indebtedness).

(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower or any other
Loan Party or any one or more Subsidiaries to which more than 5% of Total Market
Value is attributable in the aggregate shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any one or
more Subsidiaries to which more than 5% of Total Market Value is attributable in
the aggregate in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h)    Judgment.    A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability)

 

- 65 -



--------------------------------------------------------------------------------

exceeds, individually or together with all other such judgments or orders
entered against the Loan Parties, $25,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.

(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000, and such warrant,
writ, execution or process shall not be paid, discharged, vacated, stayed or
bonded for a period of twenty (20) days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Parent, the Borrower, any
other Loan Party or any other Subsidiary.

(j)    ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

(l)    Change of Control/Change in Management.

(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 30% of the total voting power of the then
outstanding voting stock of the Parent;

(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office;

(iii)    the Parent shall cease to own and control, directly or indirectly, at
least 65% of the outstanding Equity Interests of the Borrower; or

(iv)    the Parent shall cease to be the managing member of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

- 66 -



--------------------------------------------------------------------------------

(m)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower, any other Loan
Party, or any other Subsidiary taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence and during the continuance of an Event of Default the
following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence and during the continuance of an Event of
Default specified in Sections 11.1.(e) or 11.1.(f), (A) the principal of, and
all accrued interest on, the Loans, and the Notes at the time outstanding and
(B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties.

(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties.

(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Parent, the Borrower and their
respective Subsidiaries and to exercise such power as the court shall confer
upon such receiver.

 

- 67 -



--------------------------------------------------------------------------------

Section 11.3. [Intentionally Omitted].

Section 11.4. Marshaling; Payments Set Aside.

None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises it rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.4.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower or
any other Loan Party hereunder or thereunder, shall be applied in the following
order and priority:

(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;

(d)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) payable to them; and

(e)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Section 11.6. [Intentionally Omitted].

Section 11.7. Performance by Administrative Agent; Rescission of Acceleration by
Requisite Lenders.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower and after the expiration
of any cure or grace periods set forth herein (if no specific notice and cure or
grace period is expressly set forth herein or in any of the other Loan
Documents, then 3 Business Days after the Borrower receives written notice from
the Administrative Agent), perform or attempt to

 

- 68 -



--------------------------------------------------------------------------------

perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party. In such event, the Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower or any other Loan Party under this Agreement or any other Loan
Document.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Super-Majority Lenders, then by written notice to the Borrower, the
Super-Majority Lenders may elect, in the sole discretion of such Super-Majority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Super-Majority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

Section 11.8. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent and the Lenders may be selective and no
failure or delay by the Administrative Agent or any of the Lenders in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Lender from exercising setoff rights in accordance with Section 13.4. (subject
to the terms of Section 3.3.), or (iii) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI. and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.

 

- 69 -



--------------------------------------------------------------------------------

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Parent
and the Borrower are not otherwise required to deliver directly to the Lenders.
The Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the Parent,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders (or, if required
by the Loan Documents, all Lenders) have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

Section 12.2. SunTrust as Lender.

SunTrust, as a Lender, shall have the same rights and powers as a Lender under
this Agreement and any other Loan Document, as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated,

 

- 70 -



--------------------------------------------------------------------------------

include SunTrust in each case in its individual capacity. SunTrust and its
Affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrower, any other Loan Party or any other Affiliate thereof as if it were any
other bank and without any duty to account therefor to the Lenders. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement, or otherwise
without having to account for the same to the Lenders. The Lenders acknowledge
that, the Administrative Agent shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent, the
Borrower or any of their respective Affiliates that is communicated to or
obtained by SunTrust (or any other Person serving as the Administrative Agent)
or its Affiliates in any capacity.

Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent or the Borrower in
respect of the matter or issue to be resolved. Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 13.7.(b).

Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default except with respect to Events of
Default resulting from the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of Lenders unless the
Administrative Agent has received notice from a Lender, the Parent or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”; provided,
a Lender’s failure to provide such a “notice of default” to the Administrative
Agent shall not result in any liability of such Lender to any other party to any
of the Loan Documents. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, each Lender agrees that neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Administrative Agent may consult with

 

- 71 -



--------------------------------------------------------------------------------

legal counsel (including its own counsel or counsel for the Parent, the Borrower
or any other Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Each Lender acknowledges that neither the Administrative
Agent nor any of its Related Parties: (a) makes any warranty or representation
to any Lender or any other Person, or shall be responsible to any Lender or any
other Person for any statement, warranty or representation made or deemed made
by the Parent, the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons, or to inspect
the property, books or records of the Parent, the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

Section 12.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Loans (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs and
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against the Administrative Agent (in its capacity as
Administrative Agent but not as a Lender) in any way relating to or arising out
of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the

 

- 72 -



--------------------------------------------------------------------------------

Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to any Lender. Each of the Lenders acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties. Each of the Lenders acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender.

Section 12.8. Successor Administrative Agent.

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as the Administrative Agent by all of the Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days’ prior written notice if the Administrative Agent is found by a
court of

 

- 73 -



--------------------------------------------------------------------------------

competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after (i) the current Administrative Agent’s giving
of notice of resignation or (ii) the Lenders’ giving notice of removal, then the
current Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, New York 14604

Attn: Chief Financial Officer

Telecopy Number:    (585) 287-6506

Telephone Number:    (585) 287-6500

If to the Administrative Agent:

SunTrust Bank

CRE Vienna Middle Office

Attn: Middle Office Hub Team Lead

Mail Code: CS-ACW 2608

8330 Boone Blvd. 7th Floor

Vienna, VA 22182

With a copy to:

SunTrust Bank

Agency Services

303 Peachtree Street, NE / 25th Floor

Atlanta, Georgia 30308

Attn: Doug Weltz

Telecopy Number:    (404) 221-2001

 

- 74 -



--------------------------------------------------------------------------------

and

SunTrust Bank Legal Department – CRE

303 Peachtree Street, NE, Suite 3600

Mail Code GA-ATL-0643

Atlanta, Georgia 30308

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Joint Lead Arrangers,
taken as a whole, and one local counsel for the Administrative Agent and the
Joint Lead Arrangers, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty, and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak, Debt
Domain or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, and the other Loan

 

- 75 -



--------------------------------------------------------------------------------

Documents including, without limitation, each Note, or in connection with the
Loans made issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans,
(c) to pay, and indemnify and hold harmless the Administrative Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1.(e) or 11.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.

Section 13.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Administrative Agent exercised in
its reasonable discretion, to set off and to appropriate and to apply any and
all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the

 

- 76 -



--------------------------------------------------------------------------------

provisions of Section 3.9. and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

- 77 -



--------------------------------------------------------------------------------

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.6. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)    in any case not described in the immediately preceding subsection (A),
the aggregate principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 then such assigning Lender
shall assign the entire amount of its Loans at the time owing to it.

 

- 78 -



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment of a Lender shall be made
as an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $5,000 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the assignee, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the assignee and such transferor Lender, as
appropriate.

(v)    No Assignment to Borrower. No such assignment shall be made to the
Parent, the Borrower or any of the Parents or the Borrower’s respective
Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. No assignment shall
be made to a Defaulting Lender.

 

- 79 -



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) decrease
the amount of such Lender’s Loan, (x) extend the date fixed for the payment of
principal on the Loan or portions thereof owing to such Lender (except as
otherwise contemplated under Section 2.13.), (y) reduce the rate at which
interest is payable thereon (other than with respect to a waiver of
implementation of interest at the Post-Default Rate) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.12., in each case as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10., 5.1., 5.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(g)(it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6 as if it were an
assignee under subsection (b) of this Section;

 

- 80 -



--------------------------------------------------------------------------------

and (B) shall not be entitled to receive any greater payment under Sections 5.1
or 3.10, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.6 with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.4. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

 

- 81 -



--------------------------------------------------------------------------------

Section 13.7. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

(i)    decrease the principal amount of the Loans or subject such Lender to any
additional obligations without the written consent of such Lender;

(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lender without the written consent of each
Lender directly affected thereby; provided, however, only the written consent of
the Super-Majority Lenders shall be required for the waiver of interest payable
at the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post-Default Rate”;

(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv)    modify the definition of “Term Loan Maturity Date” (except in accordance
with Section 2.13.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations without the written consent of each Lender; or

(v)    amend or otherwise modify the provisions of Section 3.2. without the
written consent of each Lender directly affected thereby;

(vi)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12. without the written consent of each Lender;

(vii)    amend or otherwise modify the definition of the term “Requisite
Lenders”, modify the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
(except as otherwise provided in clause (y) below) without the written consent
of each Lender;

(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender; or

(ix)    waive a Default or Event of Default under Section 11.1.(a) without the
written consent of each Lender directly affected thereby (except as provided in
Section 11.7.).

 

- 82 -



--------------------------------------------------------------------------------

(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section (such
waiver not to be unreasonably withheld, conditioned or delayed), notwithstanding
any attempted cure or other action by the Parent, the Borrower, any other Loan
Party or any other Person subsequent to the occurrence of such Event of Default.
Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Parent or the Borrower shall entitle
the Parent or the Borrower to other or further notice or demand in similar or
other circumstances.

(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Administrative Agent provides notice to Lenders of such amendment. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

Section 13.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Administrative Agent and the Joint Lead Arrangers, on the other hand, shall be
solely that of borrower and lender. None of the Administrative Agent, any Joint
Lead Arranger or any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Administrative Agent
or any Lender to any Lender, the Parent, the Borrower, any Subsidiary or any
other Loan Party. None of the Administrative Agent, any Joint Lead Arranger or
any Lender undertakes any responsibility to the Parent or the Borrower to review
or inform the Parent or the Borrower of any matter in connection with any phase
of the Parent’s or the Borrower’s business or operations.

Section 13.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be

 

- 83 -



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Loan or participation therein or any Loan as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights hereunder or thereunder; (f) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section actually known by the Administrative Agent or such Lender
to be a breach of this Section or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or any Lender on
a nonconfidential basis from a source other than the Parent or the Borrower or
any Affiliate of the Parent or the Borrower; (g) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Parent or the Borrower. Notwithstanding the foregoing, the Administrative Agent
and each Lender may disclose any such confidential information, without notice
to the Parent, the Borrower or any other Loan Party, to Governmental Authorities
in connection with any regulatory examination of the Administrative Agent or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Parent, the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate, provided that, in the case of any such information
received from the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.10. Indemnification.

(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent or any of the Lenders, and their respective Related
Parties (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, penalties, damages, liabilities, deficiencies, judgments or expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
5.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any

 

- 84 -



--------------------------------------------------------------------------------

Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and their respective Subsidiaries; (vii) the fact that the Administrative Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and their respective Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or their respective Subsidiaries (or their respective
properties) (or the Administrative Agent and/or the Lenders as successors to the
Parent or the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. No Indemnified Party referred to above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any of their respective Subsidiaries, any Loan Party,
any shareholder of the Parent, the Borrower or any of their respective
Subsidiaries (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any their respective Subsidiaries.

(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder;

 

- 85 -



--------------------------------------------------------------------------------

(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 13.11. Termination; Survival.

This Agreement shall terminate at such time as all Loans and other Obligations
(other than obligations which survive as provided in the following sentence)
have been paid and satisfied in full. The indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.6., 13.2., 13.3. and 13.10. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.5., shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

Section 13.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

- 86 -



--------------------------------------------------------------------------------

Section 13.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

Section 13.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.17. Limitation of Liability.

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Parent or the Borrower in connection with, arising
out of, or in any way related to, this Agreement, or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent or any Lender or any of
the Administrative Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or financed hereby.

Section 13.18. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or

 

- 87 -



--------------------------------------------------------------------------------

discussions of the parties hereto. There are no oral agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.19. Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Parent, the Borrower and each Lender.

Section 13.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 13.22. Effect on Existing Term Loan Agreement.

(a)    Existing Term Loan Agreement. Upon satisfaction of the conditions
precedent set forth in Section 6.1., this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Term Loan Agreement, and the Existing Term Loan Agreement shall
be superseded by this Agreement in all respects, in each case, on a prospective
basis only.

 

- 88 -



--------------------------------------------------------------------------------

(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING TERM LOAN AGREEMENT PURSUANT TO THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING TERM
LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
TERM LOAN AGREEMENT).

[Signatures on Following Pages]

 

- 89 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Term Loan Agreement to be executed by their authorized officers all as of the
day and year first above written.

 

BROADSTONE NET LEASE, LLC,

a New York limited liability company

By:   Broadstone Net Lease, Inc.,   Managing Member By:  

/s/ Ryan M. Albano

  Name:   Ryan M. Albano   Title:  

Executive Vice President and Chief Financial Officer

BROADSTONE NET LEASE, INC.,

a Maryland corporation

By:  

/s/ Ryan M. Albano

  Name:   Ryan M. Albano   Title:  

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

SUNTRUST BANK, as Administrative Agent and as a Lender By:  

/s/ Ryan Almond

  Name:   Ryan Almond   Title:   Group Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Elizabeth Johnson

  Name:   Elizabeth Johnson   Title:   Executive Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

By:  

/s/ Lisa Plescia

  Name:   Lisa Plescia   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frederick H. Denecke

  Name:   Frederick H. Denecke   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Jonathan Bond

  Name:   Jonathan Bond   Title:   Assistant Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

BANK OF MONTREAL, as a Lender By:  

/s/ Kevin Fennell

  Name:   Kevin Fennell   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Thomas Owens

 

Name:

 

Thomas Owens

 

Title:

 

SVP

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement

with Broadstone Net Lease, Inc.]

 

The undersigned Departing Lender hereby acknowledges and agrees that, upon
receipt of the payment described in Section 2.3 of this Agreement, from and
after the Effective Date, it is no longer a party to the Existing Term Loan
Agreement and will not be a party to this Agreement.

PNC BANK, NATIONAL ASSOCIATION, as a Departing Lender (and solely with respect
to Section 2.3. of this Agreement)

By:  

/s/ Gregory J. Fedelo

  Name:   Gregory J. Fedelo   Title:   VP

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

SCHEDULE I

Existing Term Loans

 

Lender

   Term Loan Amount  

SunTrust Bank

   $ 67,500,000  

JPMorgan Chase Bank, N.A.

   $ 67,500,000  

Manufacturers and Traders Trust Company

   $ 50,000,000  

Capital One, National Association

   $ 50,000,000  

KeyBank National Association

   $ 50,000,000  

Bank of Montreal

   $ 25,000,000  

First Tennessee Bank

   $ 15,000,000     

 

 

 

Total:

   $ 325,000,000     

 

 

 

 

A-1



--------------------------------------------------------------------------------

SCHEDULE 1.1. - List of Loan Parties

 

    

Name

  

Status

1

   Broadstone Net Lease, LLC    Borrower

2

   Broadstone Net Lease, Inc.    Parent and Guarantor

 

A-2



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part I - Subsidiaries of the Parent

 

1

Parent Guarantor’s Subsidiaries

 

Subsidiary

 

Jurisdiction

 

Owner of Equity Interest

 

Nature of Equity Interest

  Percentage of
Ownership   Broadstone 2020EX Texas, LLC   New York   Broadstone Net Lease, LLC
  Membership Interest     100 %  Broadstone AC Wisconsin, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone ADTB
Rochester, LLC   Delaware   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone AFD Georgia, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone AI Michigan, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone APLB
Brunswick, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone APLB Jacksonville, LLC   New York   Broadstone Net Lease, LLC
  Membership Interest     100 %  Broadstone APLB Minnesota, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone APLB
Sarasota, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone APLB SC, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone APLB Utah, LLC   New York   Broadstone
Net Lease, LLC   Membership Interest     100 %  Broadstone APLB Virginia, LLC  
New York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone
APLB Wisconsin, LLC   New York   Broadstone Net Lease, LLC   Membership Interest
    100 %  Broadstone APM Florida, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone ASDCW Texas, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone ASH
Arkansas, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone August Family UPREIT OH PA, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone AVF Michigan, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone BB
Portfolio, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone BEC Texas, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone BEF Portfolio, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone BER East,
LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone BFC Maryland, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone BFW Minnesota LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone BK Emporia, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone BK
Virginia, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone BNR Arizona, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone BPC Ohio, LLC   New York   Broadstone
Net Lease, LLC   Membership Interest     100 %  Broadstone BPC Pittsburgh LLC  
New York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone
BT South, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone BW Appalachia, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone BW Arkansas, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone BW Texas,
LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone BW Wings South, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone Cable, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone CC Austin, LLC   New York
  Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone CC New
Orleans, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone CC Portfolio, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone CC Raleigh Greensboro, LLC   New York
  Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone CC
Theodore Augusta, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone CFW Texas, LLC   New York   Broadstone Net Lease,
LLC   Membership Interest     100 %  Broadstone CHR Illinois, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone CI West,
LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone DHCP VA AL, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone DQ Virginia, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone EA Ohio, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone EO
Birmingham I, LLC   New York   Broadstone Net Lease, LLC   Membership Interest  
  100 %  Broadstone EO Birmingham II, LLC   New York   Broadstone Net Lease, LLC
  Membership Interest     100 %  Broadstone EWD Illinios, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone FC
Colorado, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone FC Portage, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone FDT Wisconsin, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone FHS Texas,
LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone Filter, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone FIT Florida, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone FMFP B2 Texas, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone
FMFP B3 Texas, LLC   New York   Broadstone Net Lease, LLC   Membership Interest
    100 %  Broadstone FMFP Texas, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone FP, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone FS Massachusetts, LLC  
New York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone
GC Kentucky, LLC   New York   Broadstone Net Lease, LLC   Membership Interest  
  100 %  Broadstone GCSC Florida, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone GUC Colorado, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone HC
California, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broastone HFO Michigan, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone HLC Midwest, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone IELC
Texas, LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100
%  Broadstone IS Houston, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone JFR Portfolio, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone JLC
Missouri, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone KFC Chicago, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 % 

 

A-3



--------------------------------------------------------------------------------

Broadstone Kinston, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone KNG Oklahoma, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone LC Florida, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone LGC
Northeast, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone LJS California, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone LJS Georgia, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone LW PA, LLC
  New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone MCW Wisconsin, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone MD Oklahoma, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone Med
Florida, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone MFEC Florida, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone MHH Michigan, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone MV
Portfolio, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone MW Texas, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone NDC Fayetteville LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone Net Lease
Acquisitions, LLC   New York   Broadstone Net Lease, LLC   Membership Interest  
  100 %  Broadstone Net Lease, LLC   New York   Broadstone Net Lease, Inc.  
Membership Interest     91.8 *  Broadstone NF Minnesota, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone NI North
Carolina, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone NIC Pennsylvania, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone NSC Texas, LLC   New York   Broadstone
Net Lease, LLC   Membership Interest     100 %  Broadstone NWCC Texas, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone OP
Ohio, LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100
%  Broadstone PC Michigan, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone PCSC Texas, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone Pearl FL
TX, LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone Pearl Virginia, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone Pearl, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone PIC Illinois LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone PJ
RLY, LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone PP Arkansas, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone PY Cincinnati, LLC   New York   Broadstone Net
Lease, LLC   Membership Interest     100 %  Broadstone RA California, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone RCS
Texas, LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100
%  Broadstone Renal Tennessee, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone RL Portfolio, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone RM
Missouri, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone Roller, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone RTC Portfolio, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone SC Elgin,
LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone SC Illinios, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone SCD Mason, LLC   New York   Broadstone Net Lease,
LLC   Membership Interest     100 %  Broadstone SEC North Carolina, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone SF
Minnesota, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone SNC OK TX, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone SNI East, LLC   New York   Broadstone
Net Lease, LLC   Membership Interest     100 %  Broadstone SNI Greenwich, LLC  
New York   Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone
SOE Raleigh, LLC   New York   Broadstone Net Lease, LLC   Membership Interest  
  100 %  Broadstone SPS Utah, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone SSH California, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone STI
Minnesota, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone STS California, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone TA Tennessee, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone TB Augusta
Pensacola, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone TB Jacksonville, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone TB Northwest, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone TB Ozarks,
LLC   New York   Broadstone Net Lease, LLC   Membership Interest     100 % 
Broadstone TB Southeast, LLC   New York   Broadstone Net Lease, LLC   Membership
Interest     100 %  Broadstone TB TN, LLC   Delaware   Broadstone Net Lease, LLC
  Membership Interest     100 %  Broadstone TR Florida, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone TS
Portfolio, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone WFM Sterling, LLC   Delaware   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone WI Alabama, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Broadstone WI
Appalchia, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 %  Broadstone WI East, LLC   New York   Broadstone Net Lease, LLC  
Membership Interest     100 %  Broadstone WI Great Plains, LLC   New York  
Broadstone Net Lease, LLC   Membership Interest     100 %  Eire Rochester
Florida II, L.L.C.   Florida   Broadstone ADTB Rochester, LLC   Membership
Interest     100 %  GRC Durham, LLC   Delaware   Broadstone Net Lease, LLC  
Membership Interest     100 %  GRC LI TX, LLC   Delaware   Broadstone Net Lease,
LLC   Membership Interest     100 %  NWR Realty, LLC   Washington   Broadstone
Net Lease, LLC   Membership Interest     100 %  TB Tampa Real Estate, LLC   New
York   Broadstone Net Lease, LLC   Membership Interest     100 %  Unity
Ridgeway, LLC   New York   Broadstone Net Lease, LLC   Membership Interest    
100 % 

 

*

Percentage of membership interests as of March 15, 2017; Ownership deemed 100%
for financial covenants per definition of “Ownership Share”

 

A-4



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part II - Unconsolidated Affiliates

 

    

Unconsolidated Affiliate

  

Jurisdiction

  

Owner of Equity Interest

  

Nature of Equity Interest

  

Percentage of

Ownership

1

  

None

   —      —      —      —  

 

A-5



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) Part I - Properties

 

Property

 

Street

 

City/Town

  State  

Ownership Entity

  Occupancy
Status   Development
Property 2020 Exhibits, Inc.   10550 S. Sam Houston Pkwy W   Houston   TX  
Broadstone 2020EX Texas, LLC   Occupied   No Academy Sports   1800 N. Mason Road
  Katy   TX   Broadstone ASDCW Texas, LLC   Occupied   No Actuant   N85 W12545
Westbrook Crossing   Menomonee Falls   WI   Broadstone AC Wisconsin, LLC  
Occupied   No ADT   265 Thruway Park Drive   Rochester   NY   Eire Rochester FL
II, L.L.C.   Occupied   No Alpha Omicron Pi Properties   1411 Elm Ave   Norman  
OK   Broadstone FP, LLC   Occupied   No Alpha Omicron Pi Properties   408 S. 8th
Street   San Jose   CA   Broadstone FP, LLC   Occupied   No Alpha Omicron Pi
Properties   2310 NW Harrison Blvd   Corvallis   OR   Broadstone FP, LLC  
Occupied   No American Family Dental   533 Stephenson Avenue   Savannah   GA  
Broadstone AFD Georgia, LLC   Occupied   No American Family Dental   91 Brighton
Woods Road   Pooler   GA   Broadstone AFD Georgia, LLC   Occupied   No American
Family Dental   206 E. Montgomery Crossroads   Savannah   GA   Broadstone AFD
Georgia, LLC   Occupied   No American Family Dental   206 Johnny Mercer
Boulevard   Savannah   GA   Broadstone AFD Georgia, LLC   Occupied   No American
Roller   201 Industrial Park Drive   Walkerton   IN   Broadstone Roller, LLC  
Occupied   No American Roller   1400 13th Avenue   Union Grove   WI   Broadstone
Roller, LLC   Occupied   No American Roller   1440 13th Avenue   Union Grove  
WI   Broadstone Roller, LLC   Occupied   No American Roller   1525 11th Avenue  
Union Grove   WI   Broadstone Roller, LLC   Occupied   No American Roller   1550
Cedar Line Drive   Rock Hill   SC   Broadstone Roller, LLC   Occupied   No
American Roller   1450 13th Avenue   Union Grove   WI   Broadstone Roller, LLC  
Occupied   No American Roller   1325 W. Fernau Ave   Oshkosh   WI   Broadstone
Roller, LLC   Occupied   No Applebee’s   3441 Clemson Boulevard   Anderson   SC
  Broadstone APLB SC, LLC   Occupied   No Applebee’s   5055 J. Turner Butler
Blvd   Jacksonville   FL   Broadstone APLB Jacksonville, LLC   Occupied   No
Applebee’s (Apple American)   5855 Blaine Avenue   Inver Grove Heights   MN  
Broadstone APLB Minnesota, LLC   Occupied   No Applebee’s (Apple American)  
14400 Weaver Lake Road   Maple Grove   MN   Broadstone APLB Minnesota, LLC  
Occupied   No Applebee’s (Apple American)   1900 Adams Street   Mankato   MN  
Broadstone APLB Minnesota, LLC   Occupied   No Applebee’s (Apple American)  
1018 Meadowlands Drive   Saint Paul   MN   Broadstone APLB Minnesota, LLC  
Occupied   No Applebee’s (Doherty)   20 Arthur Anderson Parkway   Sarasota   FL
  Broadstone APLB Sarasota, LLC   Occupied   No Applebee’s (Roanoke)   4510
Challenger Avenue   Roanoke   VA   Broadstone APLB Virginia, LLC   Occupied   No
Applebee’s (Utah)   156 S River Road   St. George   UT   Broadstone APLB Utah,
LLC   Occupied   No Applebee’s (Utah)   1280 N 30 West   Tooele   UT  
Broadstone APLB Utah, LLC   Occupied   No Applebee’s (Utah)   1352 S Providence
Center Drive   Cedar City   UT   Broadstone APLB Utah, LLC   Occupied   No
Applebee’s (Utah)   1622 N 1000 West   Layton   UT   Broadstone APLB Utah, LLC  
Occupied   No Applebee’s (Utah)   2175 W City Center Ct.   West Valley City   UT
  Broadstone APLB Utah, LLC   Occupied   No Applebee’s Wisconsin   900 Hansen
Road   Ashwaubenon   WI   Broadstone APLB Wisconsin, LLC   Occupied   No
Applebee’s Wisconsin   1700 S. Koeller Street   Oshkosh   WI   Broadstone APLB
Wisconsin, LLC   Occupied   No Applebee’s Wisconsin   2420 E. Mason Street  
Green Bay   WI   Broadstone APLB Wisconsin, LLC   Occupied   No Applebee’s
Wisconsin   4435 Calumet Ave   Manitowoc   WI   Broadstone APLB Wisconsin, LLC  
Occupied   No Applebee’s Wisconsin   3040 E. College Ave   Appleton   WI  
Broadstone APLB Wisconsin, LLC   Occupied   No Applebee’s Wisconsin   2510 W.
Washington Street   West Bend   WI   Broadstone APLB Wisconsin, LLC   Occupied  
No Applebee’s Wisconsin   4745 Golf Road   Eau Claire   WI   Broadstone APLB
Wisconsin, LLC   Occupied   No Applebee’s Wisconsin   3730 W. College Ave  
Appleton   WI   Broadstone APLB Wisconsin, LLC   Occupied   No Arkansas Surgical
Hospital   5201 Northshore Drive   N. Little Rock   AR   Broadstone ASH
Arkansas, LLC   Occupied   No Art Van Furniture   27775 Novi Road   Novi   MI  
Broadstone AVF Michigan, LLC   Occupied   No Art Van Furniture   8748 West
Saginaw Highway   Lansing   MI   Broadstone AVF Michigan, LLC   Occupied   No
Art Van Furniture   4577 Miller Road   Flint   MI   Broadstone AVF Michigan, LLC
  Occupied   No Art Van Furniture   33801 S. Gratiot Avenue   Clinton   MI  
Broadstone AVF Michigan, LLC   Occupied   No Art Van Furniture   50400 Gratiot
Avenue   Chesterfield   MI   Broadstone AVF Michigan, LLC   Occupied   No Art
Van Furniture   1775 Oak Hollow Drive   Traverse City   MI   Broadstone AVF
Michigan, LLC   Occupied   No Art Van Furniture   6340 East 14 Mile Road  
Warren   MI   Broadstone AVF Michigan, LLC   Occupied   No Art Van Furniture  
4625 Wilson Avenue SW   Grandville   MI   Broadstone AVF Michigan, LLC  
Occupied   No Art Van Furniture   3500 28th Street NE   Grand Rapids   MI  
Broadstone AVF Michigan, LLC   Occupied   No Atlas Southeast Papers, Inc.   3401
St Johns Parkway   Sanford   FL   Broadstone APM Florida, LLC   Occupied   No
Banner Health   9780 South Estrella Parkway   Goodyear   AZ   Broadstone BNR
Arizona, LLC   Occupied   No Becker Furniture   12940 Prosperity Avenue   Becker
  MN   Broadstone BFW Minnesota, LLC   Occupied   No Berkeley Eye Center   22741
Professional Drive   Kingwood   TX   Broadstone BEC Texas, LLC   Occupied   No
Big Tex Trailers   850 I-30 East   Mt. Pleasant   TX   Broadstone BT South, LLC
  Occupied   No Big Tex Trailers   950 I-30 East   Mt. Pleasant   TX  
Broadstone BT South, LLC   Occupied   No             Big Tex Trailers   2424 W
Ferguson Drive   Mt. Pleasant   TX   Broadstone BT South, LLC   Occupied   No  
          Big Tex Trailers   200 County Road   Madill   OK   Broadstone BT
South, LLC   Occupied   No             Big Tex Trailers   300 Industrial Road  
Madill   OK   Broadstone BT South, LLC   Occupied   No Big Tex Trailers   800
Industrial Road   Madill   OK   Broadstone BT South, LLC   Occupied   No Big Tex
Trailers   110 Pettijohn Road   Madill   OK   Broadstone BT South, LLC  
Occupied   No Big Tex Trailers   20975 US Hwy 80 (Industrial/Self Storage)  
Willis Point   TX   Broadstone BT South, LLC   Occupied   No Big Tex Trailers  
223 Rip Wiley Road   Fitzgerald   GA   Broadstone BT South, LLC   Occupied   No
Big Tex Trailers   502 Midway Road   Cordele   GA   Broadstone BT South, LLC  
Occupied   No Big Tex Trailers   3621 East Loop 820 S   Fort Worth   TX  
Broadstone BT South, LLC   Occupied   No Big Tex Trailers   10111 N Walton
Walker Blvd   Dallas   TX   Broadstone BT South, LLC   Occupied   No Big Tex
Trailers   1801 E Central Freeway   Wichita Falls   TX   Broadstone BT South,
LLC   Occupied   No Big Tex Trailers   103 Titan Road   Kingston   OK  
Broadstone BT South, LLC   Occupied   No Big Tex Trailers II   20260 I-35 South
  Lytle   TX   Broadstone BT South, LLC   Occupied   No Big Tex Trailers II  
17902 US Hwy 59   New Caney   TX   Broadstone BT South, LLC   Occupied   No Big
Tex Trailers II   13300 West I-20 East   Odessa   TX   Broadstone BT South, LLC
  Occupied   No Bloomin’ Brands   2925 Ross Clark Circle   Dothan   AL  
Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands   1820 Raymond
Diehl Road   Tallahassee   FL   Broadstone BB Portfolio, LLC   Occupied   No
Bloomin’ Brands   995 N. Peachtree Parkway   Peachtree City   GA   Broadstone BB
Portfolio, LLC   Occupied   No Bloomin’ Brands   1824 Club House Drive  
Valdosta   GA   Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands  
15608 S. Harlem Avenue   Orland Park   IL   Broadstone BB Portfolio, LLC  
Occupied   No Bloomin’ Brands   6007 E State Street   Rockford   IL   Broadstone
BB Portfolio, LLC   Occupied   No

 

A-6



--------------------------------------------------------------------------------

Bloomin’ Brands   3201 W. 3rd Street   Bloomington   IN   Broadstone BB
Portfolio, LLC   Occupied   No Bloomin’ Brands   3730 S. Reed Road   Kokomo   IN
  Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands   6435 Dixie
Highway   Clarkston   MI   Broadstone BB Portfolio, LLC   Occupied   No Bloomin’
Brands   1515 W 14 Miles Road   Madison Heights   MI   Broadstone BB Portfolio,
LLC   Occupied   No Bloomin’ Brands   7873 Conference Center Drive   Brighton  
MI   Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands   1501
Boardman Road   Jackson   MI   Broadstone BB Portfolio, LLC   Occupied   No
Bloomin’ Brands   250 Mitchelle Drive   Hendersonville   NC   Broadstone BB
Portfolio, LLC   Occupied   No Bloomin’ Brands   111 Howell Road   New Bern   NC
  Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands   2625 West Craig
Road   Las Vegas   NV   Broadstone BB Portfolio, LLC   Occupied   No Bloomin’
Brands   230 Lake Drive East   Cherry Hill   NJ   Broadstone BB Portfolio, LLC  
Occupied   No Bloomin’ Brands   3527 N Union Deposit Road   Harrisburg   PA  
Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands   9395 McKnight
Road   Pittsburgh   PA   Broadstone BB Portfolio, LLC   Occupied   No Bloomin’
Brands   1550 I-10 S   Beaumont   TX   Broadstone BB Portfolio, LLC   Occupied  
No Bloomin’ Brands   1101 N. Beckley Avenue   Desoto   TX   Broadstone BB
Portfolio, LLC   Occupied   No Bloomin’ Brands   2211 S. Stemmons Freeway  
Lewisville   TX   Broadstone BB Portfolio, LLC   Occupied   No Bloomin’ Brands  
502 West Bay Area Blvd   Webster   TX   Broadstone BB Portfolio, LLC   Occupied
  No Bloomin’ Brands   261 University Blvd   Harrisonburg   VA   Broadstone BB
Portfolio, LLC   Occupied   No Bloomin’ Brands   111 Hylton Lane   Beckley   WV
  Broadstone BB Portfolio, LLC   Occupied   No Blue Pearl   3020 Mallory Lane  
Franklin   TN   Broadstone Pearl, LLC   Occupied   No Blue Pearl   1050
Bonaventure Drive   Elk Grove Village   IL   Broadstone Pearl, LLC   Occupied  
No BluePearl Veterinary Partners   3000 Busch Lake Blvd   Tampa   FL  
Broadstone Pearl FL TX, LLC   Occupied   No BluePearl Veterinary Partners   2910
Busch Lake   Tampa   FL   Broadstone Pearl FL TX, LLC   Occupied   No BluePearl
Veterinary Partners   2950 Busch Lake   Tampa   FL   Broadstone Pearl FL TX, LLC
  Occupied   No BluePearl Veterinary Partners   19211 SH 249   Houston   TX  
Broadstone Pearl FL TX, LLC   Occupied   No BluePearl Veterinary Partners   364
South Independence Blvd   Virginia Beach   VA   Broadstone Pearl Virginia, LLC  
Occupied   No Bob Evans Foods   651 Commerce Parkway   Lima   OH   Broadstone
BEF Portfolio, LLC   Occupied   No Bob Evans Foods   1109 E. Industrial Drive  
Sulphur Springs   TX   Broadstone BEF Portfolio, LLC   Occupied   No Bob Evans
Restaurants   1776 Mcdonough St.   Joliet   IL   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   4424 Fairfax Drive   Mt. Vernon   IL  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   4300 State
Route 26 E   Lafayette   IN   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   475 Gateway Blvd   Chesterton   IN   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   489 Orphanage Road   Fort Wright   KY  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   241 Wal-Mart
Way   Maysville   KY   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   45144 Worth Ave   California   MD   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   5641 South Westnedge Ave   Portage   MI  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   7347 California
Ave   Youngstown   OH   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   4471 Eastgate Blvd   Cincinnati   OH   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   1301 South Columbus Pike   Delaware   OH  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   151 Park Center
  Wadsworth   OH   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   2449 Gilchrist Road   Akron   OH   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   1799 State Route 125   Amelia   OH  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   2100 South Main
St.   Bellefontaine   OH   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   12930 State Route 664   Logan   OH   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   618 Ring Road   Harrison   OH   Broadstone
BER East, LLC   Occupied   No Bob Evans Restaurants   1730 E. Wyandot Avenue  
Upper Sandusky   OH   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   932 Sheraton Drive   Mars   PA   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   27 Kimberly Lane   Cranberry   PA  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   2896 Pike St.  
Parkersburg   WV   Broadstone BER East, LLC   Occupied   No Bob Evans
Restaurants   121 Kinetic Drive   Huntington   WV   Broadstone BER East, LLC  
Occupied   No Bob Evans Restaurants   13050 Brook Park Road   Brook Park   OH  
Broadstone BER East, LLC   Occupied   No Bob Evans Restaurants   3023 South
Second St   Terra Haute   IN   Broadstone BER East, LLC   Occupied   No Bob
Evans Restaurants   1 Mariner Court   Harmerville   PA   Broadstone BER East,
LLC   Occupied   No Bowles Fluidics Corporation   6625 Dobbin Road   Columbia  
MD   Broadstone BFC Maryland, LLC   Occupied   No Buffalo Wild Wings   45 Betten
Court   Bridgeport   WV   Broadstone BW Appalachia, LLC   Occupied   No Buffalo
Wild Wings   442 Fortman Drive   St. Mary’s   OH   Broadstone BW Appalachia, LLC
  Occupied   No Buffalo Wild Wings   2948 Allentown Road   Lima   OH  
Broadstone BW Appalachia, LLC   Occupied   No Buffalo Wild Wings   6629 San
Dario Avenue   Laredo   TX   Broadstone BW Texas, LLC   Occupied   No Burger
King (Ramsel Dining)   9178 Chamberlayne Road   Mechanicsville   VA   Broadstone
BK Virginia, LLC   Occupied   No Burger King/Citgo (Ramsel Dining)   100 Market
Drive   Emporia   VA   Broadstone BK Emporia, LLC   Occupied   No BWW   2212
East Parkway   Russellvillee   AR   Broadstone BW Arkansas, LLC   Occupied   No
BWW   945 Wimberly Drive SW   Decatur   AL   Broadstone BW Wings South, LLC  
Occupied   No BWW   2870 Florence Boulevard   Florence   AL   Broadstone BW
Wings South, LLC   Occupied   No BWW   3485 Tupelo Commons   Tupelo   MS  
Broadstone BW Wings South, LLC   Occupied   No C.H. Robinson   1501 Mittel Blvd
  Wood Dale   IL   Broadstone CHR Illinois, LLC   Occupied   No Cablecraft  
4401 South Orchard Street   Tacoma   WA   Broadstone Cable,LLC   Occupied   No
Cablecraft   2789 Old Belleville Road   St. Matthews   SC   Broadstone Cable,LLC
  Occupied   No Cablecraft   2110 Summit Street   New Haven   IN   Broadstone
Cable,LLC   Occupied   No Celerion   2420 W Baselne Road   Tempe   AZ  
Broadstone CI West, LLC   Occupied   No Celerion   621 Peach Street   Lincoln  
NE   Broadstone CI West, LLC   Occupied   No Centene   5900 Ben White   Austin  
TX   Broadstone CC Austin, LLC   Occupied   No Cott   1001 10th Avenue  
Columbus   GA   Broadstone CC Portfolio, LLC   Occupied   No Cott   1761 Newport
Road   Ephrata   PA   Broadstone CC Portfolio, LLC   Occupied   No Cott   1990
Hood Road   Greer   SC   Broadstone CC Portfolio, LLC   Occupied   No Cott  
3502 Enterprise Avenue   Joplin   MO   Broadstone CC Portfolio, LLC   Occupied  
No Cott   27815 Highway Blvd   Katy   TX   Broadstone CC Portfolio, LLC  
Occupied   No DSI Renal Care   913 N. 25th Street   Richmond   VA   Broadstone
DHCP VA AL, LLC   Occupied   No DSI Renal Care   2958 Dorchester Drive  
Montgomery   AL   Broadstone DHCP VA AL, LLC   Occupied   No DSI Renal Care  
3420 Elvis Presley Boulevard   Memphis   TN   Broadstone Renal Tennessee, LLC  
Occupied   No Edward Health   16519 South Route 59   Plainfield   IL  
Broadstone EWD Illinois, LLC   Occupied   No Enginetics   7700 New Carlisle Pike
  Huber Heights   OH   Broadstone EA Ohio, LLC   Occupied   No

 

A-7



--------------------------------------------------------------------------------

Enginetics   34000 Melinz Parkway   Eastlake   OH   Broadstone EA Ohio, LLC  
Occupied   No Express Oil   2013 Center Point Parkway   Birmingham   AL  
Broadstone EO Birmingham II, LLC   Occupied   No Federal Heath   1500 N Bolton  
Jacksonville   TX   Broadstone FHS Texas, LLC   Occupied   No Federal Heath  
2300 State Highway 121   Euless   TX   Broadstone FHS Texas, LLC   Occupied   No
Fiat   6410 Ameriplex Drive   Portage   IN   Broadstone FC Portage, LLC  
Occupied   No Fiberspar   3600 Ronald Reagan Blvd   Johnstown   CO   Broadstone
FC Colorado, LLC   Occupied   No Filtration Group   600 Railroad Avenue   York  
SC   Broadstone Filter, LLC   Occupied   No Filtration Group   1309 South 58th
Street   St. Joseph   MO   Broadstone Filter, LLC   Occupied   No Florida
Institute of Technology   3011 Babcock Street   Melbourne   FL   Broadstone FIT
Florida, LLC   Occupied   No FM 1960 Building II   845 Cypress Creek Parkway  
Houston   TX   Broadstone FMFP Texas B2, LLC   Occupied   No FM 1960 Building
III   847 Cypress Creek Parkway   Houston   TX   Broadstone FMFP Texas B3, LLC  
Occupied   No FM 1960 Medical Center   837 Cypress Creek Parkway   Houston   TX
  Broadstone FMFP Texas, LLC   Occupied   No Froedtert/Greenfield Health   4475
South 108th Street   Greenfield   WI   Broadstone MCW Wisconsin, LLC   Occupied
  No Froedtert/Springdale Health   21700 Intertech Drive   Brookfield   WI  
Broadstone MCW Wisconsin, LLC   Occupied   No Froedtert/Sunnyslope Health   1350
South Sunny Slope Road   Brookfield   WI   Broadstone FDT Wisconsin, LLC  
Occupied   No Froedtert/West Brook Health   2315 East Moreland Blvd   Waukesha  
WI   Broadstone FDT Wisconsin, LLC   Occupied   No Golden Corral   185 E. New
Circle Road   Lexington   KY   Broadstone GC Kentucky, LLC   Occupied   No
Guardian Urgent Care   5165 West 72nd Avenue   Westminster   CO   Broadstone GUC
Colorado, LLC   Occupied   No Gulfcoast   865 S. Indiana Avenue   Englewood   FL
  Broadstone GCSC Florida, LLC   Occupied   No Gulfcoast   4937 Clark Road  
Sarasota   FL   Broadstone GCSC Florida, LLC   Occupied   No Gulfcoast   4947
Clark Road   Sarasota   FL   Broadstone GCSC Florida, LLC   Occupied   No Hal
Leonard   7777 Bluemound Road   Milwaukee   WI   Broadstone HLC Midwest, LLC  
Occupied   No Hal Leonard   1210 Innovation Drive   Winona   MN   Broadstone HLC
Midwest, LLC   Occupied   No Hal Leonard   965 East Mark Street   Winona   MN  
Broadstone HLC Midwest, LLC   Occupied   No Heartland/My Dentist   1430 Lonnie
Abbot Avenue   Ada   OK   Broadstone MD Oklahoma, LLC   Occupied   No
Heartland/My Dentist   12106 S. Memorial Drive   Bixby   OK   Broadstone MD
Oklahoma, LLC   Occupied   No Heartland/My Dentist   9072 US Highway 70   Durant
  OK   Broadstone MD Oklahoma, LLC   Occupied   No Heartland/My Dentist   1144
S.W. 104th St.   Oklahoma City   OK   Broadstone MD Oklahoma, LLC   Occupied  
No Heartland/My Dentist   19 West Interstate Parkway   Shawnee   OK   Broadstone
MD Oklahoma, LLC   Occupied   No Heartland/My Dentist   1011 East Taft Avenue  
Sapulpa   OK   Broadstone MD Oklahoma, LLC   Occupied   No Heartland/My Dentist
  3617 West Sunset Ave   Springdale   AR   Broadstone MD Oklahoma, LLC  
Occupied   No Heartland/My Dentist   6250 Rufe Snow Drive   Ft. Worth   TX  
Broadstone MD Oklahoma, LLC   Occupied   No Heartland/My Dentist   1411 S.
Rangeline Rd.   Joplin   MO   Broadstone MD Oklahoma, LLC   Occupied   No
Heartland/My Dentist   2111 NW Cashe Road   Lawton   OK   Broadstone MD
Oklahoma, LLC   Occupied   No Heartland/My Dentist   611 S. George Nigh
Expressway   McAlester   OK   Broadstone MD Oklahoma, LLC   Occupied   No
Heartland/My Dentist   1333 E. Main Street   Weatherford   OK   Broadstone MD
Oklahoma, LLC   Occupied   No Heartland/My Dentist   1224 SE Washinton Road  
Bartlesville   OK   Broadstone MD Oklahoma, LLC   Occupied   No Heartland/My
Dentist   1443 N Rock Road   Wichita   KS   Broadstone MD Oklahoma, LLC  
Occupied   No Heartland/My Dentist   2203 W. University Drive   Denton   TX  
Broadstone MD Oklahoma, LLC   Occupied   No Heartland/My Dentist   2401 12th
Avenue NW   Ardmore   OK   Broadstone MD Oklahoma, LLC   Occupied   No Henry
Ford OptimEyes   35160 Central City Parkway   Westland   MI   Broadstone HFO
Michigan, LLC   Occupied   No Henry Ford OptimEyes   33100 S. Gratiot Ave  
Clinton Township   MI   Broadstone HFO Michigan, LLC   Occupied   No IFCO   550
Canino Road   Houston   TX   Broadstone IS Houston, LLC   Occupied   No Implus
Footware   2001 T.W. Alexander Drive   Durham   NC   GRC Durham, LLC   Occupied
  No Jack’s Family Restaurants   431 East Main Street   Adamsville   TN  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   5701
Veterans Memorial Drive   Adamsville   AL   Broadstone JFR Portfolio, LLC  
Occupied   No Jack’s Family Restaurants   18 Big Valley Rd   Alexandria   AL  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   36966
US Hwy 231   Ashville   AL   Broadstone JFR Portfolio, LLC   Occupied   No
Jack’s Family Restaurants   307 US Hwy 31 North   Athens   AL   Broadstone JFR
Portfolio, LLC   Occupied   No Jack’s Family Restaurants   31128 1st Avenue NE  
Carbon Hill   AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family
Restaurants   1190 North Park Street   Carrollton   GA   Broadstone JFR
Portfolio, LLC   Occupied   No Jack’s Family Restaurants   55 Birmingham Road  
Centreville   AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family
Restaurants   1414 Rainbow Drive   Gadsden   AL   Broadstone JFR Portfolio, LLC
  Occupied   No Jack’s Family Restaurants   3180 Hwy 157   Cullman   AL  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   1641
Main Street SW   Cullman   AL   Broadstone JFR Portfolio, LLC   Occupied   No
Jack’s Family Restaurants   2181 Hwy 78 East   Dora   AL   Broadstone JFR
Portfolio, LLC   Occupied   No Jack’s Family Restaurants   15266 Hwy 278  
Double Springs   AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s
Family Restaurants   22714 AL Hwy 24   Moulton   AL   Broadstone JFR Portfolio,
LLC   Occupied   No Jack’s Family Restaurants   14445 US Hwy 431   Guntersville
  AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants  
5320 Hwy 280 East   Harpersville   AL   Broadstone JFR Portfolio, LLC   Occupied
  No Jack’s Family Restaurants   5888 Harvest Highway 53   Harvest   AL  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   520
East Main Street   Henderson   TN   Broadstone JFR Portfolio, LLC   Occupied  
No Jack’s Family Restaurants   145 Hughes Road   Madison   AL   Broadstone JFR
Portfolio, LLC   Occupied   No Jack’s Family Restaurants   2119 North Locust
Avenue   Lawrenceburg   TN   Broadstone JFR Portfolio, LLC   Occupied   No
Jack’s Family Restaurants   1032 North Main Street   Montevallo   AL  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   3211
Woodward Avenue   Muscle Shoals   AL   Broadstone JFR Portfolio, LLC   Occupied
  No Jack’s Family Restaurants   14045 US Hwy 411   Odenville   AL   Broadstone
JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   1903 Pepperell
Parkway   Opelika   AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s
Family Restaurants   201 Hwy 278 Bypass East   Piedmont   AL   Broadstone JFR
Portfolio, LLC   Occupied   No Jack’s Family Restaurants   503 1st Avenue East  
Reform   AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family
Restaurants   4170 Hwy 431   Roanoke   AL   Broadstone JFR Portfolio, LLC  
Occupied   No Jack’s Family Restaurants   700 Wayne Road   Savannah   TN  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   1105
Montgomery Avenue   Sheffield   AL   Broadstone JFR Portfolio, LLC   Occupied  
No Jack’s Family Restaurants   5271 Hwy 67 South   Somerville   AL   Broadstone
JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   444 Marietta Road
  Springville   AL   Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family
Restaurants   43023 US Hwy 72   Stevenson   AL   Broadstone JFR Portfolio, LLC  
Occupied   No Jack’s Family Restaurants   1460 Gadsden Hwy   Trussville   AL  
Broadstone JFR Portfolio, LLC   Occupied   No Jack’s Family Restaurants   485
Hwy 72 West   Tuscumbia   AL   Broadstone JFR Portfolio, LLC   Occupied   No
Jack’s Family Restaurants   32 Village Lane   Wedowee   AL   Broadstone JFR
Portfolio, LLC   Occupied   No Jack’s Family Restaurants   1421 Winchester Road
NE   Huntsville   AL   Broadstone JFR Portfolio, LLC   Occupied   No

 

A-8



--------------------------------------------------------------------------------

Kum & Go

  1890 Perkins Road   Stillwater   OK   Broadstone KNG Oklahoma, LLC   Occupied
  No Leedsworld   350 Alvin Drive   New Kensington   PA   Broadstone LW PA, LLC
  Occupied   No Lehigh Gas/ BP-BP Store   2625 Alexandria Pike   Highland
Heights   KY   Broadstone LGC Northeast, LLC   Occupied   No Lehigh Gas/AM/PM-BP
  610 W 4Th St   Covington   KY   Broadstone LGC Northeast, LLC   Occupied   No
Lehigh Gas/Exxon   1830 Easton Road   Somerset   NJ   Broadstone LGC Northeast,
LLC   Occupied   No Lehigh Gas/Tiger Mart-Exxon   801 North Olden St.   Trenton
  NJ   Broadstone LGC Northeast, LLC   Occupied   No Lehigh Gas/Tiger Mart-Exxon
  1500 Pennington Rd.   Trenton   NJ   Broadstone LGC Northeast, LLC   Occupied
  No Lufkin Industries   11050 WLY Bldg. P   Houston   TX   GRC LI TX, LLC  
Occupied   No Lufkin Industries   11050 WLY Bldg. S   Houston   TX   GRC LI TX,
LLC   Occupied   No Lufkin Industries   1120 Marvin A. Smith Road   Kilgore   TX
  GRC LI TX, LLC   Occupied   No MED Florida   1700 & 1710 Wuesthoff Drive  
Viera   FL   Broadstone MED Florida, LLC   Occupied   No MED Florida   6800
Spyglass Court   Viera   FL   Broadstone MED Florida, LLC   Occupied   No MED
Florida   8060 Spyglass Hill Road   Viera   FL   Broadstone MED Florida, LLC  
Occupied   No MedVet Associates   300 East Wilson Bridge   Worthington   OH  
Broadstone MV Portfolio, LLC   Occupied   No MedVet Associates   9650 Mayflower
Park   Carmel   IN   Broadstone MV Portfolio, LLC   Occupied   No Metro Health
Hospital   3912 32nd Avenue   Hudsonville   MI   Broadstone MHH Michigan, LLC  
Occupied   No Micross Components   1800 (1804) McCarthy Blvd   Milpitas   CA  
Broadstone STS California, LLC   Occupied   No Mid Florida   17560 SE 109th
Terrace Road   Summerfield   FL   Broadstone MFEC Florida, LLC   Occupied   No
Mid Florida   17512 US Highway 441   Mt. Dora   FL   Broadstone MFEC Florida,
LLC   Occupied   No Mid Florida   17556 SE 109th Terrace Road   Summerfield   FL
  Broadstone MFEC Florida, LLC   Occupied   No Mid Florida   17560 US Highway
441   Mt. Dora   FL   Broadstone MFEC Florida, LLC   Occupied   No Mid Florida  
600 North 14th Street   Leesburg   FL   Broadstone MFEC Florida, LLC   Occupied
  No Mobility Works   16262 IH 35N   Selma   TX   Broadstone MW Texas, LLC  
Occupied   No Mobility Works   6473 DeZavala Road   San Antonio   TX  
Broadstone MW Texas, LLC   Occupied   No Nanston Dental   570 West Lanier Avenue
  Fayetteville   GA   Broadstone NDC Fayetteville, LLC   Occupied   No
Nationwide Insurance Company   355 Maple Avenue   Harleysville   PA   Broadstone
NIC Pennsylvania, LLC   Occupied   No Nationwide Insurance Company   1000
Nationwide Drive   Harrisburg   PA   Broadstone NIC Pennsylvania, LLC   Occupied
  No New Flyer   6200 Glenn Carlson Drive   St. Cloud   MN   Broadstone NF
Minnesota, LLC   Occupied   No Northstar Surgical Center   4640 Loop 289  
Lubbock   TX   Broadstone NSC Texas, LLC   Occupied   No Northwest Cancer  
17323 Red Oak Drive   Houston   TX   Broadstone NWCC Texas, LLC   Occupied   No
Northwest Cancer   18488 Interstate 45 South   Conroe   TX   Broadstone NWCC
Texas, LLC   Occupied   No Nypro   100 Vista Boulevard   Arden   NC   Broadstone
NI North Carolina, LLC   Occupied   No Ohio Power Company   4500 S. Hamilton
Road   Groveport   OH   Broadstone OP Ohio, LLC   Occupied   No Pactiv   2769
Rouse Road   Kinston   NC   Broadstone Kinston, LLC   Occupied   No Pediatrics
Plus   301 N Sidney Avenue   Russellvillee   AR   Broadstone PP Arkansas, LLC  
Occupied   No Pediatrics Plus   1900 Aldersgate Road   Little Rock   AR  
Broadstone PP Arkansas, LLC   Occupied   No Pediatrics Plus   2740 College
Avenue   Conway   AR   Broadstone PP Arkansas, LLC   Occupied   No Physicians
Immediate Care   3475 S. Alpine Road   Rockford   IL   Broadstone PIC Illinois,
LLC   Occupied   No Physicians Immediate Care   11475 N. 2nd Street   Machesny
Prk.   IL   Broadstone PIC Illinois, LLC   Occupied   No Physicians Immediate
Care   1000 E. Riverside Boulevard   Loves Park   IL   Broadstone PIC Illinois,
LLC   Occupied   No Plastic Surgery Center   5316 West Plano Parkway   Plano  
TX   Broadstone PCSC Texas, LLC   Occupied   No Popeyes   7131 Reading Road  
Cincinnati   OH   Broadstone PY Cincinnati, LLC   Occupied   No Port City   711
& 675 E Porter Road   Norton Shores   MI   Broadstone PC Michigan, LLC  
Occupied   No Port City   1985 E Laketon Avenue   Muskegon   MI   Broadstone PC
Michigan, LLC   Occupied   No Port City   2121 Latimer Drive   Muskegon   MI  
Broadstone PC Michigan, LLC   Occupied   No Port City   2281 Port City Blvd  
Muskegon   MI   Broadstone PC Michigan, LLC   Occupied   No Port City   2350
Black Creek Drive   Muskegon   MI   Broadstone PC Michigan, LLC   Occupied   No
Raben Tire   1724 W. Everly Brothers Blvd   Central City   KY   Broadstone RTC
Portfolio, LLC   Occupied   No Raben Tire   814 Frederica Street   Owensboro  
KY   Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire   8000 State Road
66   Newburgh   IN   Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire  
2015 E. Malone Avenue   Sikeston   MO   Broadstone RTC Portfolio, LLC   Occupied
  No Raben Tire   1000-1108 N. Fares Avenue   Evansville   IN   Broadstone RTC
Portfolio, LLC   Occupied   No Raben Tire   400-500 NW Fourth Street  
Evansville   IN   Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire  
1200 Dufour Street   Marion   IL   Broadstone RTC Portfolio, LLC   Occupied   No
Raben Tire   802 First Street   Kennett   MO   Broadstone RTC Portfolio, LLC  
Occupied   No Raben Tire   2810 Westwood Blvd   Poplar Bluff   MO   Broadstone
RTC Portfolio, LLC   Occupied   No Raben Tire   2000 Independence Street   Cape
Girardeau   MO   Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire   3480
Nash Road   Scott City   MO   Broadstone RTC Portfolio, LLC   Occupied   No
Raben Tire   1400 Green Street   Henderson   KY   Broadstone RTC Portfolio, LLC
  Occupied   No Raben Tire   1400 S. Division Street   Blytheville   AR  
Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire   600 N. Jackson Street
  Harrisburg   IL   Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire  
4121 Highway 31 East   Clarksville   IN   Broadstone RTC Portfolio, LLC  
Occupied   No Raben Tire   1230 Alsop Lane   Owensboro   KY   Broadstone RTC
Portfolio, LLC   Occupied   No Raben Tire   5911 Pearl Court   Evansville   IN  
Broadstone RTC Portfolio, LLC   Occupied   No Raben Tire   12624 S. Northgate
Drive   Haubstadt   IN   Broadstone RTC Portfolio, LLC   Occupied   No Raben
Tire   7695 S. 1150 E   Otterbein   IN   Broadstone RTC Portfolio, LLC  
Occupied   No Rally Automotive Group   438 Auto Vista Drive   Palmdale   CA  
Broadstone RA California, LLC   Occupied   No Rally Automotive Group   38958
Carriage Way   Palmdale   CA   Broadstone RA California, LLC   Occupied   No
Rally Automotive Group   39012 Carriage Way   Palmdale   CA   Broadstone RA
California, LLC   Occupied   No Red Lobster   2950 Plainfield Road   Joliet   IL
  Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   1745 Old Fort
Parkway   Murfressboro   TN   Broadstone RL Portfolio, LLC   Occupied   No Red
Lobster   670 NW Blue Parkway   Lees Summit   MO   Broadstone RL Portfolio, LLC
  Occupied   No Red Lobster   4455 Wadsworth Blvd   Wheat Ridge   CO  
Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   555 South West Street
  Wichita   KS   Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   6728
S. Memorial Drive   Tulsa   OK   Broadstone RL Portfolio, LLC   Occupied   No
Red Lobster   271 N. Dupont Highway   Dover   DE   Broadstone RL Portfolio, LLC
  Occupied   No Red Lobster   10520 Coors By-Pass NW   Albuquerque   NM  
Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   9415
Pineville-Matthews Road   Pineville   NC   Broadstone RL Portfolio, LLC  
Occupied   No Red Lobster   12515 Elm Creek Blvd   Maple Grove   MN   Broadstone
RL Portfolio, LLC   Occupied   No Red Lobster   575 S. Telshor Blvd   Las Cruces
  NM   Broadstone RL Portfolio, LLC   Occupied   No

 

A-9



--------------------------------------------------------------------------------

Red Lobster   8350 3rd Street North   Oakdale   MN   Broadstone RL Portfolio,
LLC   Occupied   No Red Lobster   2077 Riverside Drive   Macon   GA   Broadstone
RL Portfolio, LLC   Occupied   No Red Lobster   2550 Nicholasville Road  
Lexington   KY   Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   1725
Rainbow Drive   Gadsden   AL   Broadstone RL Portfolio, LLC   Occupied   No Red
Lobster   690 East Thompson Road   Indianapolis   IN   Broadstone RL Portfolio,
LLC   Occupied   No Red Lobster   302 N. Interstate Drive   Norman   OK  
Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   305 Merchants Road  
Knoxville   TN   Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   1814
Gallatin Pike North   Madison   TN   Broadstone RL Portfolio, LLC   Occupied  
No Red Lobster   7921 Dream Street   Florence   KY   Broadstone RL Portfolio,
LLC   Occupied   No Red Lobster   2925 White Bear Avenue   Maplewood   MN  
Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   4450 Rodeo Road  
Santa Fe   NM   Broadstone RL Portfolio, LLC   Occupied   No Red Lobster   7750
Winchester Road   Memphis   TN   Broadstone RL Portfolio, LLC   Occupied   No
Red Lobster   2642 Stadium Blvd   Jonesboro   AR   Broadstone RL Portfolio, LLC
  Occupied   No Red Lobster   120 Creasy Lane South   Lafayette   IN  
Broadstone RL Portfolio, LLC   Occupied   No RotoMetrics   800 Howerton Lane  
Eureka   MO   Broadstone RM Missouri, LLC   Occupied   No Rudy’s   11570
Research Blvd   Austin   TX   Broadstone RCS Texas, LLC   Occupied   No Rudy’s  
2451 South Capital of Texas Highway   Austin   TX   Broadstone RCS Texas, LLC  
Occupied   No Rudy’s   7709 Ranch Road North   Austin   TX   Broadstone RCS
Texas, LLC   Occupied   No Rudy’s   2400 N I-35   Round Rock   TX   Broadstone
RCS Texas, LLC   Occupied   No Select Portfolio Servicing, Inc.   3217 South
Decker Lake Drive   West Valley City   UT   Broadstone SPS Utah, LLC   Occupied
  No Shemin   1081 King Street   Greenwich   CT   Broadstone SNI Greenwich, LLC
  Occupied   No Shemin   5801 Stevens Road   White Marsh   MD   Broadstone SNI
East, LLC   Occupied   No Shemin   8309 Quarry Road   Manassas   VA   Broadstone
SNI East, LLC   Occupied   No Shemin   580 Church Street   Morrisville   NC  
Broadstone SNI East, LLC   Occupied   No Shemin   5191 Concord Road   Aston   PA
  Broadstone SNI East, LLC   Occupied   No Shemin   11245 Mosteller Road  
Cincinnati   OH   Broadstone SNI East, LLC   Occupied   No Shemin   4877 Vulcan
Avenue   Columbus   OH   Broadstone SNI East, LLC   Occupied   No Shemin   899
Marshall Phelps Road   Windsor   CT   Broadstone SNI East, LLC   Occupied   No
Shemin   360 Bilmar Drive   Pittsburgh   PA   Broadstone SNI East, LLC  
Occupied   No Shutterfly   5005 Dean Lakes Road   Shakopee   MN   Broadstone SF
Minnesota, LLC   Occupied   No Siemens   1401 Madeline Lane   Elgin   IL  
Broadstone SC Elgin, LLC   Occupied   No Siemens   2501 N. Barrington Road  
Hoffman Estates   IL   Broadstone SC Illinois, LLC   Occupied   No Sonic   1530
South Mason Road   Katy   TX   Broadstone SNC OK TX, LLC   Occupied   No Sonic  
9827 West Main Street   La Porte   TX   Broadstone SNC OK TX, LLC   Occupied  
No Sonic   6601 Dalrock Road   Rowlett   TX   Broadstone SNC OK TX, LLC  
Occupied   No Sonic   1000 NW 24th Avenue   Norman   OK   Broadstone SNC OK TX,
LLC   Occupied   No Sonic   5901 West Reno Avenue   Oklahoma City   OK  
Broadstone SNC OK TX, LLC   Occupied   No Sonic (2016)   615 South Main Street  
Ashland City   TN   Broadstone SNC OK TX, LLC   Occupied   No Sonic (2016)  
1628 Main Street   Cadiz   KY   Broadstone SNC OK TX, LLC   Occupied   No Sonic
(2016)   729 Highway 100   Centreville   TN   Broadstone SNC OK TX, LLC  
Occupied   No Sonic (2016)   106 Luyben Hills Road   Kingston Springs   TN  
Broadstone SNC OK TX, LLC   Occupied   No Sonic (2016)   3655 North Mount Juliet
Road   Mount Juliet   TN   Broadstone SNC OK TX, LLC   Occupied   No Sonic
(2016)   417 Highway 76   White House   TN   Broadstone SNC OK TX, LLC  
Occupied   No Sportech   10800 175th Avenue NW   Elk River   MN   Broadstone STI
Minnesota, LLC   Occupied   No Sportech   11074 179th Avenue   Elk River   MN  
Broadstone STI Minnesota, LLC   Occupied   No Stanislaus Surgical Hospital  
1421 Oakdale Road   Modesto   CA   Broadstone SSH California, LLC   Occupied  
No Stanislaus Surgical Hospital   1502 Oakdale Road   Modesto   CA   Broadstone
SSH California, LLC   Occupied   No Storr Products   10800 World Trade Blvd  
Morrisville   NC   Broadstone SOE Raleigh, LLC   Occupied   No Taco Bell   1120
E. Wishkah   Aberdeen   WA   Broadstone TB Northwest, LLC   Occupied   No Taco
Bell   17809 108th Avenue SE   Renton   WA   NWR Realty, LLC   Occupied   No
Taco Bell   10611 Pacific Avenue S   Tacoma   WA   NWR Realty, LLC   Occupied  
No Taco Bell   8401 S Tacoma Way   Tacoma   WA   NWR Realty, LLC   Occupied   No
Taco Bell   16350 West Valley Highway   Tukwila   WA   NWR Realty, LLC  
Occupied   No Taco Bell   2031 SW Campus Drive   Federal Way   WA   NWR Realty,
LLC   Occupied   No             Taco Bell   9511 Bridgeportway   Lakewood   WA  
NWR Realty, LLC   Occupied   No             Taco Bell   1308 S. Burlington Blvd
  Burlington   WA   NWR Realty, LLC   Occupied   No             Taco Bell   616
State Street   Marysville   WA   NWR Realty, LLC   Occupied   No            
Taco Bell   515 SW 128th Street   Everett   WA   NWR Realty, LLC   Occupied   No
            Taco Bell   710 S Meridian   Puyallup   WA   NWR Realty, LLC  
Occupied   No             Taco Bell (BBG North, LLC)   846 Highway 51 North  
Ripley   TN   Broadstone TB TN, LLC   Occupied   No             Taco Bell (BBG
North, LLC)   2330 N. Highland Avenue   Jackson   TN   Broadstone TB TN, LLC  
Occupied   No             Taco Bell (BBG North, LLC)   447 East Main Street  
Henderson   TN   Broadstone TB TN, LLC   Occupied   No             Taco Bell
(BBG North, LLC)   565 West Church Street   Lexington   TN   Broadstone TB TN,
LLC   Occupied   No             Taco Bell (BBG North, LLC)   2479 North Central
Avenue   Humboldt   TN   Broadstone TB TN, LLC   Occupied   No             Taco
Bell (BDE Florida)   706 MLK Jr. Blvd W   Seffner   FL   TB Tampa Real Estate,
LLC   Occupied   No             Taco Bell (BDE Florida)   3600 4th Street North
  Saint Petersburg   FL   TB Tampa Real Estate, LLC   Occupied   No            
Taco Bell (BDE Florida)   6004 14th Street   Bradenton   FL   TB Tampa Real
Estate, LLC   Occupied   No             Taco Bell (BDE Florida)   7313 Gall Blvd
  Zephyrhills   FL   TB Tampa Real Estate, LLC   Occupied   No             Taco
Bell (BDE Florida)   7620 W Hillsborough   Tampa   FL   TB Tampa Real Estate,
LLC   Occupied   No             Taco Bell (BDE Florida)   12816 US Highway 301  
Dade City   FL   TB Tampa Real Estate, LLC   Occupied   No             Taco Bell
(Bravo Foods)   3645 N. Atlantic Ave   Cocoa Beach   FL   Broadstone TB
Southeast, LLC   Occupied   No             Taco Bell (Bravo Foods)   3755 W.
Lake Mary Blvd   Lake Mary   FL   Broadstone TB Southeast, LLC   Occupied   No  
          Taco Bell (Bravo Foods)   1860 State Road 44   New Smyrna Beach   FL  
Broadstone TB Southeast, LLC   Occupied   No             Taco Bell (Bravo Foods)
  10005 University Blvd   Orlando   FL   Broadstone TB Southeast, LLC   Occupied
  No             Taco Bell (Bravo Foods)   5400 N. Orange Blossom Trail  
Orlando   FL   Broadstone TB Southeast, LLC   Occupied   No             Taco
Bell (Bravo Foods)   302 Mall Blvd   Savannah   GA   Broadstone TB Southeast,
LLC   Occupied   No             Taco Bell (Bravo Foods)   2631 Skidaway Rd  
Savannah   GA   Broadstone TB Southeast, LLC   Occupied   No             Taco
Bell (Bravo Foods)   3615 Mundy Mill Rd   Oakwood   GA   Broadstone TB
Southeast, LLC   Occupied   No             Taco Bell (Bravo Foods)   301 W.
General Screven Way   Hinesville   GA   Broadstone TB Southeast, LLC   Occupied
  No             Taco Bell (K-Mac Enterprises)   833 Highway 62 E   Mountain
Home   AR   Broadstone TB Ozarks, LLC   Occupied   No            

 

A-10



--------------------------------------------------------------------------------

Taco Bell (K-Mac Enterprises)   1102 S Saint Louis Street   Batesville     AR  
  Broadstone TB Ozarks, LLC     Occupied       No   Taco Bell (K-Mac
Enterprises)   2525 W. Kings Highway   Paragould     AR     Broadstone TB
Ozarks, LLC     Occupied       No   Taco Bell (K-Mac Enterprises)   2055 N.
Washington Street   Forrest City     AR     Broadstone TB Ozarks, LLC    
Occupied       No   Taco Bell (K-Mac Enterprises)   2730 Lake Road   Dyersburg  
  TN     Broadstone TB Ozarks, LLC     Occupied       No   Taco Bell (K-Mac
Enterprises)   849 University Street   Martin     TN     Broadstone TB Ozarks,
LLC     Occupied       No   Taco Bell (K-Mac Enterprises)   1400 Rutledge Lane  
Union City     TN     Broadstone TB Ozarks, LLC     Occupied       No   Taco
Bell (Southeast QSR)   3104 Peach Orchard Road   Augusta     GA     Broadstone
TB Augusta Pensacola, LLC     Occupied       No   Taco Bell (Southeast QSR)  
2011 Airport Boulevard   Pensacola     FL     Broadstone TB Augusta Pensacola,
LLC     Occupied       No   Taco Bell (Southeast QSR)   3649 Phillips Highway  
Jacksonville     FL     Broadstone TB Jacksonville, LLC     Occupied       No  
Test America   5815 Middlebrook Pike   Knoxville     TN     Broadstone TA
Tennessee, LLC     Occupied       No   The Hess Collection   1166 Commerce Blvd
  American Canyon     CA     Broadstone HC California, LLC     Occupied       No
  Tower Radiology   3069 Grand Pavilion Drive   Tampa     FL     Broadstone TR
Florida, LLC     Occupied       No   Tower Radiology   4719 North Habana Avenue
  Tampa     FL     Broadstone TR Florida, LLC     Occupied       No   Tower
Radiology   2324 Oak Myrtle Lane   Wesley Chapel     FL     Broadstone TR
Florida, LLC     Occupied       No   Tower Radiology   3350 Bell Shoals Road  
Brandon     FL     Broadstone TR Florida, LLC     Occupied       No   Tractor
Supply   1501 E. Washington   Ithaca     MI     Broadstone TS Portfolio, LLC    
Occupied       No   Tractor Supply   4005 Douglas Highway   Gillette     WY    
Broadstone TS Portfolio, LLC     Occupied       No   Unity Ridgeway   2655
Ridgeway Avenue   Greece     NY     Unity Ridgeway, LLC     Occupied       No  
Wegmans   45131 Columbia Place   Sterling     VA     Broadstone WFM Sterling,
LLC     Occupied       No   Wendy’s (Alabama)/Starboard   75 Tower Road   Oxford
    AL     Broadstone WI Alabama, LLC     Occupied       No   Wendy’s
(Alabama)/Starboard   150 Leon Smith Parkway   Oxford     AL     Broadstone WI
Alabama, LLC     Occupied       No   Wendy’s (Alabama)/Starboard   170 Vaughn
Lane   Pell City     AL     Broadstone WI Alabama, LLC     Occupied       No  
Wendy’s (Alabama)/Starboard   204 15th Street E   Tuscaloosa     AL    
Broadstone WI Alabama, LLC     Occupied       No   Wendy’s (Alabama)/Starboard  
419 North Pelham Road   Jacksonville     AL     Broadstone WI Alabama, LLC    
Occupied       No   Wendy’s (Alabama)/Starboard   4422 Old Birmingham Road  
Tuscaloosa     AL     Broadstone WI Alabama, LLC     Occupied       No   Wendy’s
(Appalachia)/Starboard   113 Courthouse Road   Princeton     WV     Broadstone
WI Appalachia, LLC     Occupied       No   Wendy’s (Appalachia)/Starboard   211
Meadowfield Lane   Princeton     WV     Broadstone WI Appalachia, LLC    
Occupied       No   Wendy’s (Appalachia)/Starboard   283 Muskingum Drive  
Marietta     OH     Broadstone WI Appalachia, LLC     Occupied       No  
Wendy’s (Appalachia)/Starboard   550 E. Main Street   Pomeroy     OH    
Broadstone WI Appalachia, LLC     Occupied       No   Wendy’s
(Appalachia)/Starboard   1503 Harrison Avenue   Elkins     WV     Broadstone WI
Appalachia, LLC     Occupied       No   Wendy’s (Appalachia)/Starboard   1610 N.
Atherton Street   State College     PA     Broadstone WI Appalachia, LLC    
Occupied       No   Wendy’s (Appalachia)/Starboard   811 Northside Drive  
Summersville     WV     Broadstone WI Appalachia, LLC     Occupied       No  
Wendy’s (East)   1501 E. Hillsborough Ave.   Tampa     FL     Broadstone WI
East, LLC     Occupied       No   Wendy’s (East)   6620 E. Dr. MLK Blvd   Tampa
    FL     Broadstone WI East, LLC     Occupied       No   Wendy’s (East)   5212
Brook Road   Richmond     VA     Broadstone WI East, LLC     Occupied       No  
Wendy’s (East)   153 East Swedesford Road   Exton     PA     Broadstone WI East,
LLC     Occupied       No   Wendy’s (East)   4507 Jefferson David Highway  
Richmond     VA     Broadstone WI East, LLC     Occupied       No   Wendy’s
(East)   220 Lancaster Avenue   Paoli     PA     Broadstone WI East, LLC    
Occupied       No   Wendys (Wendalester)   500 S. George Nigh Expy   McAlester  
  OK     Broadstone WI Great Plains, LLC     Occupied       No   Wendys
(Wendgord)   301 South White Sands Blvd   Alamogordo     NM     Broadstone WI
Great Plains, LLC     Occupied       No   Wendys (Wendgord)   324 South Canal
Street   Carlsbad     NM     Broadstone WI Great Plains, LLC     Occupied      
No   Wendys (Wendgord)   1101 N. Main Street   Roswell     NM     Broadstone WI
Great Plains, LLC     Occupied       No   Wendys (Wendgrand)   823 South Second
Avenue   Kearney     NE     Broadstone WI Great Plains, LLC     Occupied      
No   Wendys (Wendgrand)   4001 Second Avenue   Kearney     NE     Broadstone WI
Great Plains, LLC     Occupied       No   Wendys (Wendgrand)   3503 West State
Street   Grand Island     NE     Broadstone WI Great Plains, LLC     Occupied  
    No   Wendys (Wendgrand)   103 Pony Express Lane   Ogallala     NE    
Broadstone WI Great Plains, LLC     Occupied       No   Wendys (Wendnorm)   1300
N. Moore Road   Moore     OK     Broadstone WI Great Plains, LLC     Occupied  
    No   Wendys (Wendnorm)   4518 SE 29th Street   Del City     OK    
Broadstone WI Great Plains, LLC     Occupied       No   Wendys (Wendnorm)   4500
S. Western   Oklahoma City     OK     Broadstone WI Great Plains, LLC    
Occupied       No   Wendys (Wendoma)   13606 N. Pennsylvania Ave   Oklahoma City
    OK     Broadstone WI Great Plains, LLC     Occupied       No   Wendys
(Wendoma)   901 E. State Highway 152   Mustang     OK     Broadstone WI Great
Plains, LLC     Occupied       No   Wendys (Wendoma)   1170 Garth Brooks   Yukon
    OK     Broadstone WI Great Plains, LLC     Occupied       No   Wendys
(Wendoma)   3834 North Lincoln Blvd   Oklahoma City     OK     Broadstone WI
Great Plains, LLC     Occupied       No   Wendys (Wendworth)   3815 Southwest
Loop 820   Fort Worth     TX     Broadstone WI Great Plains, LLC     Occupied  
    No  

Total Properties

  450          

 

A-11



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) - Part II: Liens

 

    

Borrower

  

Lender

   Outstanding
Balance    Maturity   

Collateral Description

1    Broadstone NWCC Texas, LLC    StanCorp    $1,841,891.77    1-May-34   
Northwest Cancer Center -18488 Interstate 45 South, Conroe TX 77384 2   
Broadstone NWCC Texas, LLC    StanCorp    $1,322,073.02    1-Jun-34    Northwest
Cancer Center - 17323 Red Oak Drive, Houston TX 77090 3    Broadstone PIC
Illinois, LLC    Stan Corp    $589,258.34    1-Aug-30    Physcians Immediate
Care - 1000 E. Riverside Blvd, Loves Park IL 61111 4    Broadstone APLB
Jacksonville, LLC    Columbian Mutual    $1,519,495.45    1-Sep-25    Applebees
- 5055 J. Turner Butler Blvd., Jacksonville FL 32216 5    Broadstone ADTB
Rochester, LLC    Merrill    $6,118,917.44    10-Aug-22    ADT - 265 Thruway
Park Drive, Rochester NY 14586 6    Broadstone FMFP Texas, LLP   
Siemens Financial    $5,916,123.84    30-Sep-20    1960 Family Practice - 837 FM
1960 West, Houston TX 77090 7    Broadstone GUC Colorado, LLC    Symetra   
$1,022,037.50    15-Feb-21    Guardian Urgent Care - 5165 West 72nd Avenue,
Westminster CO 80030 8    GRC Durham, LLC    Sun Life    $11,692,655.58   
1-Oct-21    Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703 9   
Broadstone HC California, LLC    Aegon    $8,840,594.31    1-Oct-23    The Hess
Collection - 1166 Commerce Blvd, American Canyon, CA 94503 10    Broadstone FC
Colorado    Columbus Life    $9,449,477.97    10-Dec-25    Fiberspar - 3600
Ronald Reagan Boulevard, Johnstown, CO 80534 11    Broadstone WFM Sterling   
PNC Bank    $18,797,007.37    1-Nov-26    Wegmans - 45131 Columbia Place,
Sterling, VA 20166

 

A-12



--------------------------------------------------------------------------------

SCHEDULE 7.1.(g) - Existing Indebtedness

 

    

Borrower

  

Lender

  

Outstanding Balance

   Guarantor   Security   

Collateral Description (if any)

1    Borrower (Note and Guaranty Agreement for 4.84% Guaranteed Senior Notes due
4.18.27)    Note Purchasers    $150,000,000    Parent   None    N/A 2   
Borrower (Credit Agreement)    M&T Bank, as administrative agent    Revolver:
$90,000,000.00; Term Loan 1: $250,000,000.00; Term Loan 2: $0    Parent   None
   N/A 3    Borrower (A&R Term Loan Agreement)    SunTrust Bank, as
Administrative Agent    $325,000,000.00    Parent   None    N/A 4    Borrower   
James and Douglas Huseby, individuals    $750,000.00    Parent   None    N/A 5
   Broadstone NWCC Texas, LLC    StanCorp    $1,841,891.77    Borrower  
Mortgage    Northwest Cancer Center -18488 Interstate 45 South, Conroe TX 77384
6    Broadstone NWCC Texas, LLC    StanCorp    $1,322,073.02    Borrower  
Mortgage    Northwest Cancer Center - 17323 Red Oak Drive, Houston TX 77090 7   
Broadstone PIC Illinois, LLC    Stan Corp    $589,258.34    Borrower   Mortgage
   Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111 8   
Broadstone APLB Jacksonville, LLC    Columbian Mutual    $1,519,495.45   
Borrower**   Mortgage    Applebees - 5055 J. Turner Butler Blvd., Jacksonville
FL 32216 9    Broadstone ADTB Rochester, LLC    Merrill    $6,118,917.44    None
  Mortgage    ADT - 265 Thruway Park Drive, Rochester NY 14586 10    Broadstone
FMFP Texas, LLP    Siemens Financial    $5,916,123.84    Parent*   Mortgage   
1960 Family Practice - 837 FM 1960 West, Houston TX 77090 11    Broadstone GUC
Colorado, LLC    Symetra    $1,022,037.50    Parent
and
Borrower***   Mortgage    Guardian Urgent Care - 5165 West 72nd Avenue,
Westminster CO 80030 12    GRC Durham, LLC    Sun Life    $11,692,655.58   
Parent
and
Borrower*   Mortgage    Implus Footware - 2001 T.W. Alexander Dr, Durham, NC
27703 13    Broadstone HC California, LLC    Aegon    $8,840,594.31    Parent
and
Borrower*   Mortgage    The Hess Collection - 1166 Commerce Blvd, American
Canyon, CA 94503 14    Broadstone FC Colorado    Columbus Life    $9,449,477.97
   Parent
and
Borrower*   Mortgage    Fiberspar - 3600 Ronald Reagan Boulevard, Johnstown, CO
80534 15    Broadstone WFM Sterling    PNC Bank    $18,797,007.37    Borrower  
Mortgage    Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

*

Non-recourse guaranty with customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

**

Non-recourse guaranty but will automatically become full recourse if the ratio
of net operating income from the property (after deduction of all applicable
operating expenses) to the annual principal and interest payments under the note
is less than 1.2.

***

Non-recourse guaranty but will automatically become full recourse if the current
lease terminates or if the current tenant vacates the premises.

 

A-13



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h) - Material Contracts

 

    

Borrower

1    That certain Note and Guaranty Agreement, dated as of March 16, 2017, by
and among Broadstone Net Lease, LLC, as Issuer, Broadstone Net Lease, Inc., as
Parent Guarantor, and the Purchasers identified therein, relating to the
issuance and sale of $150,000,000 in aggregate principal amount of the Issuer’s
4.84% Guaranteed Senior Notes due April 18, 2027 2    That certain Credit
Agreement, dated as of June 22, 2017 by and among Broadstone Net Lease, Inc.,
Broadstone Net Lease, LLC, the financial institutions party thereto,
Manufacturers and Traders Trust Company, as the administrative agent, and the
other parties thereto.

 

A-14



--------------------------------------------------------------------------------

SCHEDULE 7.1.(i) - Litigation

None.

 

A-15



--------------------------------------------------------------------------------

SCHEDULE 7.1.(r) - Affiliate Transactions

None.

 

A-16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility), and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                         
                                                     
                                                                               
           [Assignor [is] [is not] a Defaulting Lender]      2.    Assignee[s]:
                                        
                                                     
                                                                               
           [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-3



--------------------------------------------------------------------------------

3.    Borrower(s):    Broadstone Net Lease, LLC 4.    Administrative Agent:   
SunTrust Bank, as the Administrative Agent under the Credit Agreement 5.   
Credit Agreement:    The Amended and Restated Term Loan Agreement dated as of
June 23, 2017, among Broadstone Net Lease, LLC, Broadstone Net Lease, Inc., the
financial institutions party thereto and their assignees under Section 13.6.
thereof, and SunTrust, as Administrative Agent 6.    Assigned Interest[s]:     

 

Assignor[s]

   Assignee[s]      Facility
Assigned4      Aggregate Amount
of
Commitment/Loans
for all Lenders5      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans6     CUSIP
Number            $                   $                          %             $
                  $                          %             $                   $
                         %   

[7.    Trade Date:                     ]7

[Page break]

 

 

4 

Fill in the appropriate terminology for the type of facility under the Credit
Agreement that is being assigned under this Assignment.

5 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-4



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]8 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title:

ASSIGNEE[S]9 

[NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

8 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

9 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-5



--------------------------------------------------------------------------------

[Consented to and]10 Accepted: SUNTRUST BANK, as Administrative Agent By:  

                                                                           

  Title:     [Consented to:]11 [BROADSTONE NET LEASE, LLC, By:   Broadstone Net
Lease, Inc.,   Managing Member   By:                                      
                                      Name:  
                                                              Title:  
                                                         ]

 

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement

 

A-6



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

A-7



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY dated as of June 23, 2017 (this “Guaranty”),
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of SUNTRUST BANK, in its capacity as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”) for the Lenders under
that certain Amended and Restated Term Loan Agreement dated as of June 23, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Broadstone Net Lease, LLC, a New York limited
liability company (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, the financial institutions party thereto and their assignees under
Section 13.6. thereof (the “Lenders”), and the Administrative Agent, for its
benefit and the benefit of the Lenders (the Administrative Agent and the
Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and the payment
of all interest, Fees, charges, attorneys’ fees and other amounts payable to the
Administrative Agent or any Guarantied Party thereunder (including, to the
extent permitted by Applicable Law, interest, Fees and other amounts that would
accrue and become due after the filing of a case or other proceeding under the
Bankruptcy Code (as defined below) or other similar Applicable Law but for the
commencement of such case or proceeding, whether or not such amounts are allowed
or

 

C-1



--------------------------------------------------------------------------------

allowable in whole or in part in such case or proceeding); (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any of the Guarantied Parties in the enforcement of
any of the foregoing or any obligation of such Guarantor hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Guarantor or any other Person or commence any suit or
other proceeding against the Borrower, any other Guarantor or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)    any furnishing to the Administrative Agent or the Guarantied Parties of
any security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral, if any, securing any of the
Obligations;

(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

C-2



--------------------------------------------------------------------------------

(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)    any nonperfection or impairment of any security interest or other Lien,
if any, on any collateral securing in any way any of the Guarantied Obligations;

(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;

(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. of this Guaranty and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral, if any, securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

C-3



--------------------------------------------------------------------------------

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Guarantied Parties for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such Guarantied Party
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Guarantied Parties such additional amount as will result in the receipt
by the Administrative Agent and the Guarantied Parties of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

 

C-4



--------------------------------------------------------------------------------

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its reasonable discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Guarantied Parties hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

C-5



--------------------------------------------------------------------------------

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

C-6



--------------------------------------------------------------------------------

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the indefeasible payment in full of the
Guarantied Obligations and any other Obligation, the termination or expiration
of all of the Lenders’ and Administrative Agent’s obligations to make loans or
other financial accommodations to the Borrower, and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and all Guarantied Parties and
any such assignment or other transfer to which the Administrative Agent and all
of the Guarantied Parties have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

C-7



--------------------------------------------------------------------------------

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the Guarantied Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the Guarantied Parties or any of the
Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantors may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Term Loan Commitments have
expired or terminated, and none of the Guarantors shall exercise any right or
remedy under this Section against any other Guarantor until such Obligations
have been indefeasibly paid and performed in full and the Commitments have
expired or terminated. Subject to Section 10 of this Guaranty, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable

 

C-8



--------------------------------------------------------------------------------

Law against the Borrower in respect of any payment of Guarantied Obligations.
Notwithstanding the foregoing, all rights of contribution against any Guarantor
shall terminate from and after such time, if ever, that such Guarantor shall
cease to be a Guarantor in accordance with the applicable provisions of the Loan
Documents.

Section 31. NO NOVATION.    THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDED
AND RESTATED GUARANTY SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER AND IN CONNECTION WITH, THE EXISTING GUARANTY. THE
PARTIES DO NOT INTEND THIS AMENDED AND RESTATED GUARANTY NOR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AMENDED AND RESTATED GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY THE GUARANTORS UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY.

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a

 

C-9



--------------------------------------------------------------------------------

meeting of its creditors with a view to arranging a composition or adjustment of
its debts; (ix) any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

C-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty as of the date and year first written above.

 

BROADSTONE NET LEASE, INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notices: c/o  

                                                           

                                                                 
                                                                 

Attn:                                                                      

Telecopy Number:                                               

Telephone Number:                                             

 

[GUARANTORS]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notices:

c/o

 

                                                           

                                                                 
                                                                 

Attn:

                                                                     

Telecopy Number:

                                              

Telephone Number:

                                            

 

C-11



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             , 20    , executed and
delivered by                     , a                      (the “New Guarantor”),
in favor of SUNTRUST BANK, in its capacity as Administrative Agent (together
with its successors and assigns, the “Administrative Agent”) for the Lenders
under that certain Amended and Restated Term Loan Agreement dated as of June 23,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), and the Administrative
Agent, for its benefit and the benefit of the Lenders (the Administrative Agent
and the Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of
June 23, 2017 (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty”), made by each Subsidiary of the Borrower a party
thereto in favor of the Administrative Agent and the Guarantied Parties and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

C-12



--------------------------------------------------------------------------------

(b)    makes to the Administrative Agent and the Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c)    consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

C-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:  

 

  Name:  

 

  Title:  

 

Address for Notices: c/o  

 

 

 

Attn:  

 

Telecopy Number:  

 

Telephone Number:  

 

 

Accepted: SUNTRUST BANK, as Administrative Agent By:  

 

  Name:  

 

  Title:  

 

 

C-14



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

            , 20    

SunTrust Bank

3050 Peachtree Road, NW

Suite 400

Atlanta, Georgia 30305

Attn: Paul Burgan

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and SunTrust
Bank, as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is             , 20    .

 

  2.

The Loans subject to such Continuation are Term Loans.

 

  3.

The aggregate principal amount of the Loans specified in Item 2 above that are
subject to the requested Continuation is $         and the portion of such
principal amount subject to such Continuation is $        .

 

  4.

The current Interest Period of the Loans specified in Item 2 above that are
subject to such Continuation ends on             , 20    .

 

  5.

The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

[Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                                                             
Name:                                                                        
Title:                                                                        

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

            , 20    

SunTrust Bank

3050 Peachtree Road, NW

Suite 400

Atlanta, Georgia 30305

Attn: Paul Burgan

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and SunTrust
Bank, as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1.

The requested date of such Conversion is             , 20    .

 

  2.

The Loans subject to such Conversion are Term Loans.

 

  3.

The Type of the Loans specified in Item 2 above to be Converted pursuant hereto
is currently:

[Check one box only]

 

  ☐

Base Rate Loan

 

  ☐

LIBOR Loan

 

  4.

The aggregate principal amount of the Loans specified in Item 2 above that is
subject to the requested Conversion is $         and the portion of such
principal amount subject to such Conversion is $        .

 

E-1



--------------------------------------------------------------------------------

  4.

The amount of such Loans specified in Item 2 above to be converted is to be
converted into Loans of the following Type:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:  

                                                             
                    

  Name:                                      
                                                 Title:  
                                                                             
    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TERM NOTE

 

$        

            , 2017

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of [                    ] (the “Lender”), in care of SUNTRUST
BANK, as Administrative Agent (the “Administrative Agent”), to its address at
1155 Peachtree Street, NE, Suite 300, Atlanta, Georgia 30309, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
principal sum of [                    ] AND [                    ]/100 DOLLARS
($[        ]), or such lesser amount as may be the then outstanding and unpaid
balance of all Term Loans made by the Lender to the Borrower pursuant to, and in
accordance with the terms of, the Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Term Note is one of the “Term Notes” referred to in the Amended and
Restated Term Loan Agreement dated as of June 23, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Broadstone Net Lease, Inc., a Maryland corporation,
the financial institutions party thereto and their assignees under Section 13.6.
thereof, and the Administrative Agent, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Term Loans by the Lender to the Borrower in an aggregate amount not to exceed
the Dollar amount first above mentioned, (b) permits the prepayment of the Term
Loans by the Borrower subject to certain terms and conditions and (c) provides
for the acceleration of the Term Loans upon the occurrence of certain specified
events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Note.

[This Term Note is given in replacement of the Term Note dated             ,
20    , in the original principal amount of $         previously delivered to
the Lender under the Credit Agreement. THIS TERM NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER TERM NOTE.]1

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

 

1 

Language to be included (a) for Lenders party to the Existing Term Loan
Agreement or (b) in case of an assignment and need to issue a replacement note
to an existing Lender, either because such Lender’s Term Loan has increased or
decreased from what it was initially.

 

F-1



--------------------------------------------------------------------------------

[Signature on Next Page]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                        
                                                 Name:  
                                                                               
       Title:                                        
                                              

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and SunTrust
Bank, as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on             , 20    .

2.    Schedule 1 attached hereto accurately and completely (a) sets forth
reasonably detailed calculations required to establish compliance with
Section 10.1. of the Credit Agreement and (b) sets forth in reasonable detail
(i) all of Borrower’s Qualifying Swaps and the notional amounts thereof,
(ii) each period, if any, during which the aggregate outstanding principal
amount of all LIBOR Loans and Borrower’s other Indebtedness consisting of term
loans bearing interest at a rate based on LIBOR exceeded the total notional
amount of all of Borrower’s Qualifying Swaps, (iii) each period, if any, during
which the aggregate outstanding principal amount of all LIBOR Loans and
Borrower’s other Indebtedness bearing interest at a rate based on LIBOR exceeded
the total notional amount of all of Borrower’s Qualifying Swaps, together with
the amount of such excess during any such period.

3.    As of the date hereof, the aggregate outstanding principal amount of all
outstanding Loans together with all other Total Unsecured Indebtedness is less
than or equal to the Maximum Availability.

4.    (a) No Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions(s)
or event(s) that constitute (a) Default(s) or (an) Event(s) of Default and the
actions which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)], and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of             , 20    .

 

 

  Name:  

 

  Title:  

 

  1   of Broadstone Net Lease, Inc.  

 

 

1 

Certificate must be signed by a Financial Officer (as defined in the Credit
Agreement) of the Parent.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                                                              
                           [NAME OF LENDER] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
            Date:              , 20    

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                                                              
                           [NAME OF PARTICIPANT] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
           

Date:              , 20    

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                                                              
                           [NAME OF PARTICIPANT] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
           

Date:              , 20    

 

H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and
(2) the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                                                              
                           [NAME OF LENDER] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
           

Date:              , 20    